


____________________
EQUITY INTEREST PURCHASE AGREEMENT
____________________
by and between
ADVANCED MICRO DEVICES, INC.
(“Seller”)


and

NANTONG FUJITSU MICROELECTRONICS CO., LTD.
(“Buyer”)


Dated as of October 15, 2015











SV\1617695.10

--------------------------------------------------------------------------------





Appendix A
Appendix B
Defined Terms
Form of Resignation Letter


Exhibit A-1
Form of Chinese Target Company IP License Agreement
Exhibit A-2
Form of Malaysian Target Company IP License Agreement
Exhibit B-1
Form of Chinese Target Company Manufacturing Services Agreement
Exhibit B-2
Form of Malaysian Target Company Manufacturing Services Agreement
Exhibit C-1
Form of Chinese Target Company Joint Venture Contract
Exhibit C-2
Form of Malaysian Target Company Shareholders’ Agreement
Exhibit D-1
Form of Chinese Target Company Trademark License Agreement
Exhibit D-2
Form of Malaysian Target Company Trademark License Agreement
Exhibit E-1
Form of Chinese Target Company Transition Services Agreement
Exhibit E-2
Form of Malaysian Target Company Transition Services Agreement
Exhibit F
Form of Local China Transfer Agreement
Exhibit G
Form of Export Control Memorandum of Understanding
Exhibit H-1
Form of Chinese Target Company Letter Agreement
Exhibit H-2
Form of Malaysian Target Company Letter Agreement








i




SV\1617695.10

--------------------------------------------------------------------------------




EQUITY INTEREST PURCHASE AGREEMENT
This EQUITY INTEREST PURCHASE AGREEMENT, dated as of October 15, 2015 (this
“Agreement”), is entered into by and between Advanced Micro Devices, Inc., a
Delaware corporation (“Seller”), and Nantong Fujitsu Microelectronics Co., Ltd.,
a Chinese joint stock company (“Buyer”). Seller and Buyer are sometimes referred
to herein as the “Parties,” and each individually as a “Party.”
RECITALS
WHEREAS, Seller is the ultimate legal and beneficial owner of 100% of the issued
and outstanding equity interests of (a) Advanced Micro Devices (China) Co. Ltd,
a Wholly-Foreign Owned Enterprise incorporated as a limited liability company
(“Chinese HoldCo”), and (b) Advanced Micro Devices Sdn. Bhd., a Malaysian
limited liability company (“Malaysian HoldCo” and, together with Chinese HoldCo,
the “Selling HoldCos”);


WHEREAS, Chinese HoldCo and Malaysian HoldCo are, respectively, the legal and
beneficial owners of 100% of the issued and outstanding equity interests
(collectively, the “Equity Interests”) of (a) AMD Technologies (China) Co. Ltd.,
a Wholly-Foreign Owned Enterprise incorporated as a limited liability company
(the “Chinese Target Company”), and (b) Advanced Micro Devices Export Sdn. Bhd.,
a Malaysian limited liability company (the “Malaysian Target Company” and,
together with the Chinese Target Company, the “Target Companies”);
WHEREAS, Buyer desires to purchase from the Selling HoldCos through the Seller
and Seller desires to cause the Selling HoldCos to sell to Buyer, eighty-five
percent (85%) of the Equity Interests of each of the Target Companies (the
“Purchased Equity” and, such purchase, the “Equity Purchase”); and
WHEREAS, Seller and Buyer desire to make certain representations, warranties,
covenants and agreements in connection with the Equity Purchase and also to
prescribe various conditions to the Equity Purchase as provided herein.
NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Parties
hereby agree as follows:
Article I

DEFINITIONS
SECTION 1.01.    Certain Defined Terms. Capitalized terms used and not otherwise
defined in this Agreement shall have the respective meanings referred to or
ascribed to such terms in Appendix A.
SECTION 1.02.    Interpretation and Rules of Construction. In this Agreement,
except to the extent otherwise provided or that the context otherwise requires:







SV\1617695.10

--------------------------------------------------------------------------------




(a)    when a reference is made in this Agreement to an “Article”, “Section”,
“Exhibit”, “Schedule” or “Appendix”, such reference is to an Article or Section
of, or a Schedule, Exhibit or Appendix to, this Agreement;
(b)    the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;
(c)    whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;
(d)    the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;
(e)    as used herein, the phrase “to the Knowledge” of any Person means the
Knowledge of, (i) in the case of Seller, (A) Devinder Kumar (Chief Finance
Officer of Seller and Legal Representative of the Chinese Target Company),
Chow-Khong Tan (Corporate Vice-President, Operations and General Manager of the
Chinese Target Company), SoonEe Neoh (Corporate Vice-President, Operations and
General Manager for the Malaysian Target Company), (B) Jim Clifford (Senior
Vice-President, Global Operations of Seller); and (C) Mark Fuselier (Corporate
Vice-President, AMD Sourcing); and the respective successor of each Person
referred to in (A), (B) and (C), to the extent such successor is appointed prior
to the Closing; and (ii), in the case of Buyer, SHI Mingda (Chairman), HU
Wenlong (Vice-President), JIANG Shu (Vice-President) and ZHU Hongchao (Chief
Financial Officer);
(f)    all terms defined in this Agreement have the defined meanings when used
in any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;
(g)    the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms;
(h)    whenever the context may require, any pronoun used herein shall include
the corresponding masculine, feminine and neuter forms;
(i)    any Law defined or referred to herein or in any agreement or instrument
that is referred to herein means such Law or statute as from time to time
amended, modified or supplemented, including by succession of comparable
successor Laws, and any rules and regulations promulgated thereunder;
(j)    any reference in this Agreement to a “day” or a number of “days” (without
the explicit qualification of “Business”) shall be interpreted as a reference to
a calendar day or number of calendar days;
(k)    references to a Person are also to its successors and permitted
assignees;

2




SV\1617695.10

--------------------------------------------------------------------------------




(l)    the use of “or” is not intended to be exclusive unless expressly
indicated otherwise;
(m)    unless otherwise specified in this Agreement, all references to currency,
monetary values and dollars set forth herein shall mean United States (U.S.)
dollars and all payments hereunder shall be made in United States dollars; and
(n)    each Party acknowledges and agrees it has had the opportunity to draft,
review and edit the language of this Agreement and the Ancillary Agreements and
that each of the Parties has been represented by counsel in connection with the
negotiation and execution of this Agreement and the Ancillary Agreements, and
accordingly, any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the drafting
party has no application and is expressly waived.
ARTICLE II    

EQUITY PURCHASE; CLOSING
SECTION 2.01.    The Equity Purchase. At the Closing, subject to and on the
terms and conditions of this Agreement, Seller shall cause the Selling HoldCos
to sell, transfer and convey to Buyer, and Buyer shall acquire and accept from
the Selling HoldCos, all of the Selling HoldCos’ rights, titles and interest in
and to the Purchased Equity, free and clear of all Liens (other than those
arising pursuant to applicable securities Laws and those created by Buyer).
Notwithstanding, Seller acknowledges and agrees that (a) in the case of the
Chinese Target Company, the Purchased Equity will be registered in the name of
Purchaser’s Affiliate recorded as buyer to the Local China Transfer Agreement
and (b) in the case of the Malaysian Target Company, if Buyer chooses to do so
at the Closing, the Purchased Equity will be registered in the name of the
applicable Buyer’s Affiliates designated by Buyer prior to the Closing.
SECTION 2.02.    Closing. Subject to the Parties’ right to terminate this
Agreement in accordance with Article X, and subject to the other terms and
conditions of this Agreement, the closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place at the offices of Latham &
Watkins LLP Hong Kong office, 18th Floor, One Exchange Square, 8 Connaught
Place, Central Hong Kong at 9:00 a.m. Hong Kong Time on the date (the “Closing
Date”) which is the third (3rd) Business Day after the date on which all
conditions set forth in Sections 8.01, 8.02 and 8.03 have been satisfied or
waived by the Parties having the benefit of such condition (other than those
conditions that by their terms or nature are to be satisfied or waived at the
Closing Date for the Closing to occur) or such other time and place as Buyer and
Seller may mutually agree. In anticipation of the Closing, the Parties will work
together to determine whether any Person is required to attend the Closing in
person, and if it is determined that an in-person Closing is not necessary, the
Parties may conduct the Closing remotely via electronic delivery of the Seller
Closing Deliverables and the Buyer Closing Deliverables.
SECTION 2.03.    Closing Deliveries.  

3




SV\1617695.10

--------------------------------------------------------------------------------




(a)    Closing Deliveries by Seller to Buyer. At the Closing, Seller shall, or
shall cause the Selling HoldCos and the Target Companies, as applicable, to,
deliver to Buyer (such deliveries, collectively, the “Seller Closing
Deliverables”):  
(i)
with respect to the Chinese Target Company, (A) the approval notice
“准予变更核准通知书”(or amendment confirmation notice, as applicable) issued by the
Administration for Commerce and Industry of SIP (the “AIC Approval”) showing
that the applicable Buyer’s Affiliate is the owner of eighty five percent (85%)
of the equity interest of the Chinese Target Company; (B) a certificate of
capital contribution issued by the Chinese Target Company evidencing that
capital in the Chinese Target Company equal to eighty five percent (85%) of the
equity interest of the Chinese Target Company is registered in Buyer’s
Affiliate’s name; and (C) the SIP Approval;

(ii)
with respect to the Malaysian Target Company, (A) the duly executed share
transfer form(s) in the form of Form 32A (but only to the extent of eighty five
percent (85%) of the Equity Interest in the Malaysian Target Company), (B)
original existing share certificate(s) in the name of the Malaysian HoldCo for
85% of the equity interest in the Malaysian Target Company, (C) the latest
audited accounts and management accounts of the Malaysian Target Company; and
(D) such other documents as may be reasonably prescribed from time to time by
the relevant stamp duty office for the purposes of assessing the stamp duty
payable on a transfer of the Purchased Equity;

(iii)
a letter of resignation substantially in the form attached hereto as Appendix B,
duly executed by each of the Retiring Directors of each Target Company;

(iv)
with respect to the Malaysian Target Company, a true and complete copy,
certified by an authorized signatory of the Malaysian Target Company, of a
resolution of directors resolving that: (A) subject to the payment of stamp
duty, the transfer of the Purchased Equity will be registered; and (B) subject
to the articles of association and subject to them consenting to act, each of
the Incoming Directors be appointed to the board of directors, and the
resignation of the Retiring Directors from the board be accepted, all with
effect from Closing;

(v)
copies of the Organizational Documents of each Target Company filed with any
Governmental Authority in connection with its organization, together with a
certificate dated as of the Closing Date from an authorized person of each
Target Company to the


4




SV\1617695.10

--------------------------------------------------------------------------------




effect that no amendments to such Organizational Documents have been filed since
the date of this Agreement;
(vi)
a counterpart to each of the following agreements, duly executed by an
authorized signatory of Seller and/or the applicable Selling HoldCo or Target
Company, as applicable:

(A)
the Chinese Target Company Joint Venture Contract;

(B)
the Malaysian Target Company Shareholders’ Agreement;

(C)
the Chinese Target Company IP License Agreement;

(D)
the Malaysian Target Company IP License Agreement;

(E)
the Chinese Target Company Manufacturing Services Agreement;

(F)
the Malaysian Target Company Manufacturing Services Agreement;

(G)
the Chinese Target Company Transition Services Agreement;

(H)
the Malaysian Target Company Transition Services Agreement;

(I)
the Chinese Target Company Trademark License Agreement;

(J)
the Malaysian Target Company Trademark License Agreement;

(K)
the Chinese Target Company Letter Agreement;

(L)
the Malaysian Target Company Letter Agreement; and

(M)
the Local China Transfer Agreement .

(vii)
a true and complete copy, certified by an authorized signatory of Seller and/or
the applicable Selling Holdco or Target Company, of the resolutions duly and
validly adopted by Seller and/or the applicable Selling Holdco or Target Company
evidencing its authorization of the execution and delivery of this Agreement and
the Ancillary Agreements and the consummation of the transactions contemplated
hereby and thereby; and


5




SV\1617695.10

--------------------------------------------------------------------------------




(viii)
the Seller Bring Down Certificate, dated as of the Closing Date, duly executed
by an authorized signatory of Seller.

(b)    Closing Deliveries by Buyer to Seller. At the Closing, Buyer shall
deliver or cause to be delivered to Seller (such deliveries, collectively, the
“Buyer Closing Deliverables”):
(i)
the Estimated Purchase Price by wire transfer of immediately available funds to
the accounts designated by Seller no less than ten (10) Business Days prior to
the Closing (it being understood that in respect of the payment of the portion
Estimated Purchase Price payable in respect of the Purchased Equity of the
Chinese Target Company, such account(s) must be RMB account(s) established with
a commercial bank in the PRC);

(ii)
with respect to the Malaysian Target Company, the statutory declaration (Form
48A) duly executed by each of the Incoming Directors nominated by the applicable
Buyer’s Affiliate;

(iii)
a counterpart to each of the following agreements, duly executed by an
authorized signatory of Buyer:

(A)
the Chinese Target Company Joint Venture Contract;

(B)
the Malaysian Target Company Shareholders’ Agreement;

(C)
the Chinese Target Company Letter Agreement;

(D)
the Malaysian Target Company Letter Agreement; and

(E)
the Local China Transfer Agreement.

(iv)
a true and complete copy, certified by an authorized signatory of Buyer, of the
resolutions duly and validly adopted by Buyer evidencing its authorization of
the execution and delivery of this Agreement and the Ancillary Agreements and
the consummation of the transactions contemplated hereby and thereby; and

(v)
the Buyer Bring Down Certificate, dated as of the Closing Date, duly executed by
an authorized signatory of Buyer.

(c)    Closing; Escrow Accounts. Notwithstanding anything herein to the
contrary, within two (2) Business Day following the first date on which all
conditions set forth in Sections 8.1, 8.2 and 8.3 have been satisfied or waived
by the Parties having the benefit of such condition (other than (i) receipt of
the AIC Approval and (ii) those conditions that by their terms or nature are to
be satisfied or waived at the Closing Date for the Closing to occur), Buyer
shall fund the Estimated Purchase Price into two escrow accounts, with one such
escrow account receiving the

6




SV\1617695.10

--------------------------------------------------------------------------------




portion of the Estimated Purchase Price allocable to the Equity Purchase of the
Chinese Target Company and the other escrow account receiving the portion of the
Estimated Purchase Price allocable to the Equity Purchase of the Malaysian
Target Company. Such escrow accounts shall be opened in Buyer’s name with escrow
agents reasonably acceptable to Seller and pursuant to escrow agreements
mutually agreed by the parties promptly following the date hereof, and the Buyer
shall bear 100% of the costs, fees and expenses of the escrow agents. Upon
receipt of the AIC Approval, subject to all other conditions set forth in
Sections 8.1, 8.2 and 8.3 being satisfied or waived by the Parties having the
benefit of such condition (other than those conditions that by their terms or
nature are to be satisfied or waived at the Closing Date for the Closing to
occur), the aggregate Estimated Purchase Price (together with any accrued
interest thereon) shall be immediately released on the Closing Date from the
respective escrow accounts to the bank accounts designated by Seller pursuant to
Section 2.03(b)(i), and the Parties shall otherwise proceed to Closing in
accordance with this Agreement contemporaneously. In the event that the AIC
Approval is not issued by the Administration for Commerce and Industry of SIP
within six (6) months (or any other date as agreed by the Parties in writing)
following the date on which the escrow funds are first funded by Buyer, all
amounts contained therein shall be disbursed to Buyer (together with any accrued
interest thereon). Notwithstanding any such disbursement to Buyer, from and
after such disbursement, this Agreement (including the Parties’ obligations to
cause the Closing to occur as and when the conditions set forth in Article VIII
have been satisfied or waived (other than those conditions that by their terms
or nature are to be satisfied or waived at the Closing Date for the Closing to
occur)) shall remain in full force and effect until the date that is six (6)
months following the Sunset Date (the “Failed AIC Date”). If the Closing has not
occurred by the Failed AIC Date, then either Party shall have the right to
terminate this Agreement by delivery of written notice to the other Party,
unless the terminating Party’s failure to comply with its obligations under this
Agreement has solely caused the failure of the Closing to occur.
SECTION 2.04.    Purchase Price; Adjustment.
(a)    The consideration payable for the Purchased Equity shall be the “Purchase
Price”, which shall be an amount equal to (i) the Headline Amount, minus (ii)
eighty five percent (85%) of the Actual Net Debt Amount (as finally determined
pursuant to Section 2.08(c) or 2.09(e), as applicable), plus (iii) eighty five
percent (85%) of the Actual Working Capital Adjustment Amount (as finally
determined pursuant to Section 2.08(c) or 2.09(e), as applicable). The Purchase
Price shall be paid by Buyer to Seller by payment of the Estimated Purchase
Price pursuant to Section 2.03(b)(i), and then subject to the adjustments (and
payments) described in Sections 2.06 and 2.07.
(b)    Any adjustment to the Estimated Purchase Price shall be paid by Seller or
Buyer (as the case maybe) on the Determination Date, pursuant to Sections 2.06
and 2.07.
(c)    For the avoidance of doubt, if and to the extent that an item could be
taken into account in one or more of the adjustments under Sections 2.06 and
2.07, an adjustment will only be made once for that item.

7




SV\1617695.10

--------------------------------------------------------------------------------




(d)    The Parties agree that any payments to be made pursuant to Sections 2.06
and 2.07 shall be netted so that only one payment of the aggregate adjustments
described therein will be payable by the relevant Party(ies).
SECTION 2.05.    Estimated Adjustments at Closing.  
At least five (5) Business Days before the Closing Date, Seller shall deliver to
Buyer a written notice setting forth the Seller’s good faith estimates of the
Actual Net Debt Amount, the Actual Working Capital Amount and the Actual Working
Capital Adjustment Amount (such estimates, the “Estimated Net Debt Amount”, the
“Estimated Working Capital Amount” and the “Estimated Working Capital Adjustment
Amount”, respectively), together with reasonably detailed supporting
information, and will as soon as practicable before Closing, advise Buyer in
writing of any final variation to these amounts. The Estimated Net Debt Amount,
the Estimated Working Capital Amount and the Estimated Working Capital
Adjustment Amount shall be used to calculate the Estimated Purchase Price,
payable by Buyer pursuant to Section 2.03(b)(i).
SECTION 2.06.    Net Debt Adjustment.
If eighty five percent (85%) of the Actual Net Debt Amount (as finally
determined pursuant to Section 2.08(c) or 2.09(e), as applicable) is:
(a)    less than eighty five percent (85%) of the Estimated Net Debt Amount
then, on the Determination Date, Buyer shall pay an amount equal to such
difference to Seller and the Purchase Price shall be increased accordingly; or
(b)    greater than eighty five percent (85%) of the Estimated Net Debt Amount
then, on the Determination Date, Seller shall pay an amount equal to such
difference to Buyer and the Purchase Price shall be reduced accordingly.
SECTION 2.07.    Working Capital Adjustment.
If eighty five percent (85%) of the Actual Working Capital Adjustment Amount (as
finally determined pursuant to Section 2.08(c) or 2.09(e), as applicable) is:

8




SV\1617695.10

--------------------------------------------------------------------------------




(a)    less than eighty five percent (85%) of the Estimated Working Capital
Adjustment Amount then, on the Determination Date, Seller shall pay an amount
equal to such difference to Buyer and the Purchase Price shall be reduced
accordingly; or
(b)    greater than eighty five percent (85%) of the Estimated Working Capital
Adjustment Amount then, on the Determination Date, Buyer shall pay an amount
equal to such difference to Seller and the Purchase Price shall be increased
accordingly.
SECTION 2.08.    Completion Accounts.
(a)    As soon as practicable following the Closing, and in any event no later
than sixty (60) days after the Closing Date, Buyer shall prepare and deliver to
Seller a balance sheet of the Target Companies as of 12:01 a.m. Hong Kong time
on the Closing Date, together with Buyer’s calculations of the Actual Net Debt
Amount, the Actual Working Capital Amount and the Actual Working Capital
Adjustment Amount, in each case, which shall be prepared and calculated in
accordance with the practices, principles and methodologies set forth in
Schedule 2.08 of the Disclosure Schedule, and otherwise in accordance with GAAP
consistently applied in accordance with the Target Companies’ past practice
(such deliverable, the “Completion Accounts”).
(b)    Upon delivery of the Completion Accounts, Buyer must ensure that all
information and assistance requested by Seller is given to Seller to review
Buyer’s draft Completion Accounts and must permit representatives of Seller to
have reasonable access to management of and the Target Companies to review
Buyer’s draft of the Completion Accounts, and take extracts from, or make copies
of, the Records for the sole purposes of reviewing Buyer’s draft Completion
Accounts.
(c)    If Seller does not dispute the draft Completion Accounts within twenty
(20) Business Days after the date on which Seller receives Buyer’s draft
Completion Accounts pursuant to Section 2.08(a) (the “Final Objection Date”),
Buyer’s draft Completion Accounts will be deemed to be the final Completion
Accounts and the Actual Net Debt Amount, the Actual Working Capital Amount and
the Actual Working Capital Adjustment Amount set forth therein will be final and
binding on the parties.
(d)    If Seller provides Buyer with written notice of dispute with respect to
any aspect of Buyer’s draft Completion Accounts prior to the Final Objection
Date (a “Dispute Notice”), setting forth in reasonable detail each item so
disputed (all such items, the “Disputed Matters”), then such Disputed Matters
will be resolved in accordance with Section 2.09 and the undisputed items will
be final and binding on the Parties.
SECTION 2.09.    Dispute Resolution Procedure. If Seller delivers to Buyer a
Dispute Notice pursuant to Section 2.08(d), then within fifteen (15) Business
Days of such delivery, Buyer shall deliver to Seller a written response with
respect to each Disputed Matter (the “Response”). Upon Seller’s receipt of the
Response, the Parties shall work together in good faith to resolve all Disputed
Matters.

9




SV\1617695.10

--------------------------------------------------------------------------------




(a)    If Seller and Buyer have not resolved the Disputed Matters within ten
(10) Business Days of Buyer’s delivery of the Response to Seller, the Disputed
Matters must promptly be submitted for resolution to the Independent Accountant
to resolve the Disputed Matters.
(b)    The “Independent Accountant” shall be selected by mutual agreement
between Seller and Buyer or, failing agreement within five (5) Business Days
following the expiration of the ten (10) Business Day period referenced in
Section 2.09(b), the “Independent Accountant” shall be the applicable Person set
forth in Section 2.09(c) of the Disclosure Schedule.
(c)    Once the Independent Accountant has been designated pursuant to Section
2.09(c), the Disputed Matters shall be referred to the Independent Accountant by
written submission which shall include Buyer’s draft Completion Accounts, the
Dispute Notice, the Response and an extract of the relevant provisions of this
Agreement. The Independent Accountant shall be instructed to finish its
determination no later than ten (10) Business Days after its appointment (or
another period agreed in writing by Buyer and Seller). The Parties shall
promptly supply the Independent Accountant with any information, assistance and
cooperation requested in writing by the Independent Accountant in connection
with its determination. All correspondence between the Independent Accountant
and a Party must be copied to the other Party.
(d)    The Independent Accountant shall (i) act as an expert and not as an
arbitrator, (ii) base its determination on the written submissions of the
parties and shall not conduct an independent investigation; and (iii) be
instructed by Buyer and Seller to resolve any Disputed Matters such that the
Completion Accounts, the Actual Net Debt Amount, the Actual Working Capital
Amount and the Actual Working Capital Adjustment Amount, in each case, be
prepared and calculated in accordance with the practices, principles and
methodologies set forth in Schedule 2.08 of the Disclosure Schedule, and
otherwise in accordance with GAAP consistently applied in accordance with the
Target Companies’ past practice. The Independent Accountant’s written
determination in respect of the Disputed Matters shall be final and binding on
the parties in the absence of manifest error, and the Completion Accounts,
together with the Actual Net Debt Amount, the Actual Working Capital Amount and
the Actual Working Capital Adjustment Amount, shall be deemed to be amended in
accordance with the Independent Accountant’s determination, and as so amended,
shall be deemed to be final and binding on the Parties for all purposes
hereunder.
(e)    The costs and expenses of the Independent Accountant shall be paid by
Seller as to one-half (1/2), and Buyer as to one-half (1/2).
ARTICLE III    

REPRESENTATIONS AND WARRANTIES RELATING TO THE TARGET COMPANIES
Except as set forth in the Disclosure Schedule to this Agreement, Seller
represents and warrants to Buyer, as of the date hereof and as of the Closing
Date, that the following representations and warranties are true and correct:
SECTION 3.01.    Organization of the Target Companies. Each Target Company has
been duly formed or organized and is validly existing and in good standing (or
equivalent

10




SV\1617695.10

--------------------------------------------------------------------------------




status, as applicable) under the Laws of its jurisdiction of incorporation or
organization and has full power and authority to own or use the properties and
assets that it purports to own or use, to conduct its business as it is now
being conducted and to perform in all material respects its obligations under
the Contracts listed on Schedule 3.11 of the Disclosure Schedule. The copies of
the Organizational Documents of each Target Company previously made available by
Seller to Buyer are true and complete, and Seller has delivered to Buyer copies
of the Organizational Documents of each Target Company, as currently in effect.
Each Target Company is duly licensed or qualified and in good standing (or
equivalent status, as applicable) as a company in each jurisdiction in which the
ownership of its property or the character of its activities is such as to
require it to be so licensed or qualified or in good standing (or equivalent
status, as applicable) except where the failure to be so licensed or qualified
or in good standing (or equivalent status, as applicable), individually or in
the aggregate, has not had or would not reasonably be expected to have a
Material Adverse Effect.
SECTION 3.02.    Due Authorization. Each Target Company has all requisite power
and authority to execute and deliver each Ancillary Agreement to which it is
party and (subject to the approvals described in Section 3.04) to consummate the
transactions contemplated thereby. As of the Closing, the execution, delivery
and performance by such Target Company of each Ancillary Agreement to which it
is party and the consummation of the transactions contemplated thereby will be
duly and validly authorized and approved by such Target Company, and no other
proceeding on the part of such Target Company will be necessary to authorize
such Ancillary Agreement. Each Ancillary Agreement to which it is party will be
duly and validly executed and delivered by such Target Company and (assuming
such Ancillary Agreement constitutes a legal, valid and binding obligation of
the other parties thereto) will constitute a legal, valid and binding obligation
of such Target Company, enforceable against such Target Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar Laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity.
SECTION 3.03.    No Conflict. Subject to the receipt of the consents, approvals,
authorizations and other requirements set forth in Section 3.04, the execution
and delivery of this Agreement and the Ancillary Agreements by Seller and/or the
applicable Selling Holdco and/or the applicable Target Company, as applicable,
and the consummation of the transactions contemplated hereby and thereby do not
and will not, as of the Closing, (a) materially violate any provision of, or
result in the material breach of, any applicable Law to which any Target Company
is subject or by which any property or asset of such Target Company is bound;
(b) materially contravene, conflict with, or result in a material violation of
any of the terms or requirements of, or give any Governmental Authority the
right to revoke, withdraw, suspend, cancel, terminate, or materially modify, any
material Governmental authorization that is held by any Target Company or that
otherwise relates to the business of, or any of the assets owned or used by, any
Target Company; (c) conflict with the Organizational Documents of any Target
Company or (d) materially violate any provision of or result in a material
breach of, or require a consent under, any Contract listed on Schedule 3.11 of
the Disclosure Schedule, or terminate or result in the termination of any such
Contract,

11




SV\1617695.10

--------------------------------------------------------------------------------




or give any Person the right to declare a default or exercise any remedy under,
or to accelerate the maturity or performance of, or to cancel, terminate, or
modify, any Contract listed in Schedule 3.11 of the Disclosure Schedule, or
result in the creation of any Lien under any such Contract upon any of the
properties or assets of such Target Company.


SECTION 3.04.    Governmental Consents. Assuming the truth and completeness of
the representations and warranties of Buyer contained in this Agreement (to the
extent of any relevance), no material consent, approval or authorization of, or
designation, declaration or filing with, any Governmental Authority is required
on the part of any Target Company as a result of Seller’s or such Target
Company’s execution or delivery of this Agreement and/or any Ancillary
Agreement, as applicable, or the consummation of the transactions contemplated
hereby or thereby, except for the Regulatory Approvals.
SECTION 3.05.    Capitalization of the Target Companies. All of the Equity
Interests of each Target Company have been duly authorized and validly issued
and are fully paid and nonassessable and have not been issued in violation of
any preemptive or similar rights. All of the Equity Interests are owned
beneficially and of record by the applicable Selling HoldCo, free and clear of
any Liens other than (a) as may be set forth in the Organizational Documents of
the Target Companies or (b) for any restrictions on sales of securities under
applicable securities Laws. Neither Target Company has granted any outstanding
options, warrants, rights or other securities convertible into or exchangeable
or exercisable for Equity Interests or any other equity interests in such Target
Company, or any other commitments or agreements providing for the issuance of
additional Equity Interests or any other equity interests in such Target
Company, or for the repurchase or redemption of Equity Interests or any other
equity interests in such Target Company, and there are no agreements of any kind
which may obligate any Target Company to issue, purchase, redeem or otherwise
acquire any of its Equity Interests or any other equity interests in such Target
Company. Except for this Agreement, there is no voting trust, stockholder
agreement, proxy or other agreement or understanding with respect to the voting,
transfer or other disposition of the Equity Interests or any other equity
interests in the Target Companies. Neither of the Target Companies owns or
holds, directly or indirectly, any equity interest in any other Person.
SECTION 3.06.    Financial Statements. Attached to Schedule 3.06 of the
Disclosure Schedule are (and in the case of the Interim Financial Statements (as
defined below), once appended, will be) true and complete copies of the
Financial Statements (as defined below) of each Target Company (on a stand-alone
basis), which consist of audited consolidated balance sheets, income statements,
statements of changes in equity and cash flow statements, including notes
thereto, as at December 31, 2014 and December 31, 2013 respectively
(collectively, the “Audited Financial Statements”). When delivered pursuant to
Section 6.07(b), the unaudited consolidated financial statements of each Target
Company (on a stand-alone basis), which consist of a balance sheet, income
statement, statement of changes in equity and cash flow statement, but without
any notes thereto, as at September 30, 2015, certified by the controller of each
relevant Target Company (collectively, the “Interim Financial Statements”, and
together with the Audited Financial Statements, the “Financial

12




SV\1617695.10

--------------------------------------------------------------------------------




Statements”), shall be appended to Schedule 3.06 of the Disclosure Schedule. The
Audited Financial Statements and notes fairly present, and the Interim Financial
Statements when delivered shall fairly present, in all material respects the
financial condition and the results of operations, changes in stockholders’
equity, and cash flow of the Target Companies as at the respective dates of and
for the periods referred to in such Financial Statements, all in accordance with
GAAP in all material respects, subject to, in the case of the Interim Financial
Statements, normal recurring year-end adjustments and the absence of notes
(that, if presented, would not differ from those included in the Audited
Financial Statements). The Financial Statements referred to in this Section 3.06
reflect the consistent application in all material respects of such accounting
principles and policies throughout the periods involved, except as disclosed in
the notes to such Financial Statements. No financial statements of any Person
other than the Target Companies are required by GAAP to be included or reflected
in the Financial Statements. Seller has also delivered to Buyer copies of all
letters from each Target Company’s auditors to the applicable Target Company’s
board of directors or audit committee (if applicable) thereof during the
thirty-six (36) months prior to the date of this Agreement, together with copies
of all responses thereto.
SECTION 3.07.    Books and Records; Inventory. The books of account and other
Records of each Target Company, all of which have been made available to Buyer
as of the Closing Date, are complete and correct in all material respects,
represent actual, bona fide transactions, and have been maintained in all
material respects in accordance with sound business practices. The Target
Companies have implemented and maintained a system of internal control over
financial reporting sufficient to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP.
(e)    The minute books of each Target Company contain complete and correct
Records, in all material respects and for the last three (3) years, of all
meetings held, and actions taken by written consent of, the holders of voting
securities, the board of directors or Persons exercising similar authority, and
committees of the board of directors or such Persons of such Target Company.
Each Target Company has at all times maintained complete and correct Records in
all material respects of all issuances and transfers of its Equity Interest. At
the Closing, all such minute books and Records will be in the possession of each
Target Company and located at its registered business address.
(f)    The inventories of the Target Companies consist in all material respects
of a quality and quantity usable and, with respect to finished goods, saleable,
in the Ordinary Course of Business. The reserve for obsolescence with respect to
inventories of the Target Companies, as of the Accounts Date and the Closing
Date, is adequate in all material respects and calculated consistent with past
practice in all material respects.
SECTION 3.08.    Undisclosed Liabilities.
There is no material Liability of any Target Company of a type (whether known or
unknown and whether absolute, accrued, contingent or otherwise) required to be
reflected or reserved for on financial statements including notes as part of
such financial statements prepared in accordance

13




SV\1617695.10

--------------------------------------------------------------------------------




with GAAP, except for Liabilities (a) reflected or reserved for in the Interim
Financial Statements or disclosed in the notes thereto (b) incurred in
connection with the transactions contemplated by this Agreement (save for any
Liability incurred as a result of breach of any representation and warranty
provided under this Agreement) or (c) that have arisen or been incurred in the
Ordinary Course of Business since the Accounts Date (as permitted under this
Agreement).
SECTION 3.09.    Litigation and Proceedings.
(a)    There is no pending proceeding that (i) has been commenced by or against
any Target Company that would reasonably be expected to materially affect the
business of, or any of the assets owned or used by, any Target Company or (ii)
that challenges, or that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the transactions contemplated
under this Agreement and any Ancillary Agreement.
(b)    As of the date hereof, there are no pending or, to the Knowledge of
Seller, threatened, Actions or, to the Knowledge of Seller, investigations by or
before any Governmental Authority against any Target Company that, individually
or in the aggregate, has resulted in or would reasonably be expected to result
in any material Liability to the Target Companies or otherwise materially
interfere with the conduct of the business of the Target Companies in
substantially the manner currently conducted. As of the date hereof, there is no
Governmental Order purporting to enjoin or restrain the Target Companies that,
individually or in the aggregate, has resulted in or would reasonably be
expected to result in any material Liability to the Target Companies or
otherwise materially interfere with the conduct of the business of the Target
Companies in substantially the manner currently conducted.
SECTION 3.10.    Legal Compliance.
(a)    Each Target Company is in material compliance with all applicable Laws.
As of the date hereof, none of the Target Companies has received any written
notice from any Governmental Authority of a material violation of any applicable
Law at any time during the past two years.
(b)    No Target Company or director or officer of any Target Company, or to the
Knowledge of Seller, any agent or employee of any Target Company, has directly
or indirectly (a) made any contribution, gift, bribe, rebate, payoff, influence
payment, kickback, or other payment to any Person, private or public, regardless
of form, whether in money, property, or services (i) to obtain favorable
treatment in securing business, (ii) to pay for favorable treatment for any such
business secured, (iii) to obtain special concessions or for special concessions
already obtained, for or in respect of any Target Company or any Affiliate of a
Target Company, or (iv) in violation of any Law or (b) established or maintained
any fund or asset that has not been recorded in the books and records of the
Target Companies.
SECTION 3.11.    Contracts; No Defaults.
(a)    Schedule 3.11 of the Disclosure Schedule contains a listing of all
Contracts described in clauses (i) through (vii) below to which, as of the date
hereof, any Target Company is

14




SV\1617695.10

--------------------------------------------------------------------------------




a party (other than Contracts for labor and employment matters set forth on
Schedule 3.12(a), Schedule 3.12(d) and Schedule 3.13 of the Disclosure Schedule,
Contracts relating to insurance policies set forth on Schedule 3.16 of the
Disclosure Schedule and, Contracts to which Seller is party on behalf of any of
its Affiliates or subsidiaries).
(i)
Each Contract (other than (x) purchase orders with suppliers or customers
entered into in the Ordinary Course of Business and (y) Contracts of the type
(without giving effect to dollar thresholds) described in other clauses of this
Section 3.11(a) that the Target Company party thereto reasonably anticipates
will involve annual payments or consideration furnished by or to such Target
Company of more than $500,000 which are not cancelable (without penalty, cost or
other Liability) within ninety (90) days;

(ii)
Each note, debenture, other evidence of indebtedness, guarantee, loan, credit or
financing agreement or instrument or other Contract for money borrowed by any
Target Company, in each case, having an outstanding principal amount in excess
of $500,000;

(iii)
Each Contract for the acquisition of any Person or any business unit thereof or
the disposition of any assets of any Target Company (other than in the Ordinary
Course of Business), in each case, involving payments in excess of $2,500,000,
other than Contracts (A) in which the applicable acquisition or disposition has
been consummated and there is no material Liability or obligation outstanding or
(B) for sales or dispositions of inventory or obsolete equipment or assets;

(iv)
Each joint venture Contract, partnership agreement or limited liability company
agreement with a third party;

(v)
Each Contract requiring capital expenditures after the date hereof in an annual
amount in excess of $500,000;

(vi)
Each Contract containing covenants expressly limiting in any material respect
the freedom of the Target Company party thereto to compete with any Person in a
product line or line of business or operate in any geographic location;

(vii)
Each Contract which binds any officer, director or employee of any Target
Company and purports to materially limit the ability of such officer, director
or employee to (A) engage in or continue any conduct, activity, or practice
relating to the business of any Target Company; or (B) assign to any Target
Company or to any


15




SV\1617695.10

--------------------------------------------------------------------------------




other Person any rights to any material Intellectually Property, any invention,
improvement, or discovery;
(viii)
Each Contract pursuant to which the Target Company licenses Intellectual
Property from a third party, other than click-wrap, shrink-wrap and
off-the-shelf Software licenses, and any other Software licenses that are
commercially available on reasonable terms to the public generally with license,
maintenance, support and other fees less than $250,000 per year;

(ix)
Each written material warranty, guaranty, and or other similar undertaking with
respect to contractual performance extended by any Target Company other than in
the Ordinary Course of Business; and

(x)
Each amendment, supplement, and modification (whether oral or written) in
respect of any of the foregoing.

(b)    All of the Contracts listed on Schedule 3.11 of the Disclosure Schedule
are (i) in full force and effect in all material respects in accordance with its
terms, and (ii) represent the valid and binding obligations of the applicable
Target Company and, to the Knowledge of Seller, represent the valid and binding
obligations of the other parties thereto, in each case, except as such
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar Laws affecting creditors’
rights generally and subject, as to enforceability, to general principles of
equity. (A) Neither the applicable Target Company nor, to the Knowledge of
Seller, any other party thereto is in material breach of or default under any
such Contract, (B) as of the date hereof, such Target Company has not received
any notice of material breach of or default under any such Contract and (C) to
the Knowledge of Seller, no event has occurred which individually or together
with other events, would reasonably be expected to result in a material breach
of or a default under any such Contract by such Target Company (in each case,
with or without notice or lapse of time or both).
SECTION 3.12.    Target Company Benefit Plans.
(a)    Schedule 3.12(a) of the Disclosure Schedule sets forth a list of each
material, written plan, policy or program providing compensation or other
benefits to any current or former director, officer or employee, which are
maintained, sponsored or contributed to by any Target Company, and under which
such Target Company has any material Liability, other than any of the foregoing
that would otherwise be required to be listed on Schedule 3.13 of the Disclosure
Schedule were it not for the threshold contained therein (each a “Target Company
Benefit Plan”).
(b)    With respect to each Target Company Benefit Plan, Seller has delivered or
made available to Buyer copies of each Target Company Benefit Plan and any trust
agreement relating to such plan.

16




SV\1617695.10

--------------------------------------------------------------------------------




(c)    The Target Companies have performed all of their respective obligations
in all material respects under all Target Company Benefit Plans. The Target
Companies have made appropriate entries in their financial Records and
statements for all material obligations and Liabilities under such Target
Company Benefit Plans and material obligations that have accrued but are not
due. No statement, either written or oral, has been made by any Target Company
to any Person with regard to any Target Company Benefit Plan that was not in
accordance in all material respects with the Target Company Benefit Plan and
that could have a materially adverse economic consequence to any Target Company
or to Buyer. The Target Companies, with respect to all Target Company Benefit
Plans are, in full compliance in all material respects with the applicable Laws
and with any applicable collective bargaining agreement.
(d)    No Target Company has made any plan or commitment, whether legally
binding or not, to create any additional Target Company Benefit Plan or modify
or change any existing Target Company Benefit Plan that would materially
increase the compensation or benefits provided to any director, officer or
employee of a Target Company. Since January 1, 2015 there has been no material
change, amendment, modification to, or adoption of, any Target Company Benefit
Plan.
(e)    Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated hereby (either alone or in conjunction with
another event, such as a termination of employment) will (i) result in any
payment becoming due to any current or former director or current or former
employee of a Target Company under any of the Target Company Benefit Plans or
otherwise; (ii) increase any benefits otherwise payable under any of the Target
Company Benefit Plans; or (iii) result in any acceleration of the time of
payment or vesting of any such benefits.
(f)    With respect to the Target Company Benefit Plans, (i) no material Actions
(other than routine claims for benefits in the ordinary course) are pending or,
to the Knowledge of Seller, threatened, and (ii) to the Knowledge of Seller, no
facts or circumstances exist that would reasonably be expected to give rise to
any such material Actions.
SECTION 3.13.    Employees; Labor Relations.
(a)    Seller has made available to Buyer the following information, as of
August 24, 2015, for each Continuing Employee or director of the Target
Companies, including each employee on leave of absence or layoff status:
employer; name; job title; current compensation paid or payable and any change
in compensation since August 23, 2015; vacation accrued; and service credited
for purposes of vesting and eligibility to participate under any Target
Company’s pension, retirement, profit-sharing, thrift-savings, deferred
compensation, stock bonus, stock option, cash bonus, employee stock ownership
(including investment credit or payroll stock ownership), severance pay,
insurance, medical, welfare, vacation plan, or other Target Company Benefit
Plans.
(b)    There are no labor or collective bargaining agreements which pertain to
employees of a Target Company.

17




SV\1617695.10

--------------------------------------------------------------------------------




(c)    Schedule 3.13(c) of the Disclosure Schedule contains a list of all
individual written employment, consulting, retention, change in control bonus or
severance agreements to which, as of the date hereof, any Target Company is a
party with respect to any current employee whose compensation and benefits
during the fiscal year ended (i) December 31, 2014, exceeded or (ii) December
31, 2015 is reasonably estimated to exceed, $175,000 and, in each case, which
may not be terminated at will, or by giving notice of thirty (30) days or less,
without cost or penalty. Seller has delivered or made available to Buyer true
and complete copies of each such Contract, as amended to date.
(d)    As of the date hereof, to the Knowledge of Seller, there are no material
union organizing activities (including any material work stoppage, lockout, or
other labor disputes) pending or threatened or expected to occur against any
Target Company.
(e)    As of the date hereof: (i) there is no material dispute with the
directors of a Target Company or with any of the employees or former employees
of a Target Company, (ii) each Target Company is in compliance in all material
respects with all applicable Laws relating to employment, termination, wages and
hours and social insurance; and (iii) other than regular payments to be made in
the Ordinary Course of Business consistent with past practice, neither Target
Company is liable for any material payment to any trust or other fund or to any
Governmental Entity, with respect to unemployment compensation benefits, social
insurance or other benefits for any current or former employees.
SECTION 3.14. Taxes
(a)    All material Tax Returns required to be filed and all material
registrations, elections, notices and information with respect to Taxes required
to be supplied by or with respect to any Target Company have been properly
prepared and filed in a timely basis (taking into account extensions) pursuant
to the applicable Law, either separately or (or if applicable) as a member of a
group of corporations, and all such Tax Returns are true, complete and comply
with the applicable Law in all material respects.
(b)    Schedule 3.14 of the Disclosure Schedule lists each Tax Return filed by
each Target Company: (A) with respect to the Malaysian Target Company, for
fiscal year 2012, 2013 and 2014; and (B) with respect to the Chinese Target
Company, for fiscal year 2012, 2013, 2014 and for the period ended June 30,
2015, and Seller has delivered to Buyer copies of all such Tax Returns.
(c)    Each Target Company has fully paid, or made provision for the payment of,
all material Taxes which are due and payable or could have become due and
payable by such Target Company for all periods covered by any Tax Return or
otherwise, including pursuant to any assessment received by Seller, any Selling
Holdco or any Target Company.
(d)    All material Taxes required to be withheld, collected or paid by each
Target Company have been withheld or collected and, to the extent required, have
been paid over to the appropriate Governmental Authority.

18




SV\1617695.10

--------------------------------------------------------------------------------




(e)    No deficiency for any Taxes has been asserted or assessed by any
Governmental Authority in writing against any Target Company (or, to the
Knowledge of Seller, has been threatened or proposed), except for deficiencies
which have been satisfied by payment, settled or withdrawn. As of the date of
this Agreement, no audit or other proceeding by any Governmental Authority has
been proposed in writing or, to the Knowledge of Seller, is threatened with
respect to any Taxes due from any Target Company.
(f)    There are no Tax indemnification or Tax sharing agreements under which
any Target Company would reasonably be expected to be liable after the Closing
Date for the Tax Liability of any Person other than such Target Company, other
than customary agreements with customers, vendors, lessors or lenders or other
agreements that do not relate primarily to Taxes.
(g)    The charges, accruals, and reserves with respect to Taxes on the
accounting Records of each Target Company are adequate and are at least equal to
that Target Company’s liability for Taxes and to the Target Companies’
Liabilities for Taxes on a consolidated basis, respectively.
(h)    To the Knowledge of Seller, there is no current, pending or threatened
dispute between a Target Company and any Governmental Authority with respect to
Taxes, nor is there any current, pending or threatened audit or investigation by
any Governmental Authority with respect to Taxes of any Target Company and to
the Knowledge of Seller, no such dispute, audit or investigation is anticipated.
(i)    Each Target Company has maintained proper and adequate records to enable
it to comply in all material respects with its obligations to:
(i)
prepare and submit any information, notices, computations, returns and payments
required in respect of any Law relating to Tax;

(ii)
prepare any accounts necessary for compliance with any Law relating to Tax; and

(iii)
retain necessary records as required by any Law relating to Tax, including,
without limitation, such elections as are required to support the positions
taken in the Tax Returns.

(j)    Each Target Company is in compliance in all material respects with the
arm’s length principle for any Affiliate Transaction, and all transfer pricing
documentations required have been properly prepared and submitted to the
appropriate Governmental Authority.
(k)    Seller has made or caused Selling HoldCos and Target Companies to make
available to Buyer all documentation relating to any applicable Tax holidays,
incentives and/or exemptions with respect to any Target Company. Each Target
Company is in compliance with the requirements of any applicable Tax holidays,
incentive and/or exemptions in all material respects; in particular, to the
Knowledge of Seller, the Chinese Target Company has been in compliance

19




SV\1617695.10

--------------------------------------------------------------------------------




with the requirements for it to be eligible for the high-tech enterprise
qualification per the applicable PRC Law and policies of the applicable Tax
authorities.
(l)    Each Target Company at all times since incorporation has been tax
resident in the jurisdiction where it is incorporated and has not been a
resident in any other jurisdiction.
SECTION 3.15.    Brokers’ Fees. No broker, finder, investment banker or other
Person is entitled to any brokerage fee, finders’ fee or other similar
commission, for which Buyer or any Target Company would be liable in connection
with the transactions contemplated by this Agreement based upon arrangements
made by such Target Company or any of its Affiliates (provided that any such
arrangements made by Seller shall be paid by Seller). For the avoidance of
doubt, any fees payable to JP Morgan listed in Schedule 3.15 of the Disclosure
Schedule shall be paid by Seller.
SECTION 3.16.    Insurance.
(a)    Schedule 3.16 of the Disclosure Schedule contains a list of all material
policies of property, fire and casualty, product liability, workers’
compensation, and other forms of insurance held by, or for the benefit of, any
Target Company as of the date hereof.
(a)    As of the date hereof, none of the Target Companies have received any
written notice from any insurer under any such insurance policies, canceling or
materially and adversely amending any such policy.
SECTION 3.17.    Licenses, Permits and Authorizations.
(a)    Except with respect to licenses, approvals, consents, registrations and
permits required under applicable Environmental Laws (as to which certain
representations and warranties are made pursuant to Section 3.20), the Target
Companies have obtained all of the material licenses, approvals, consents,
registrations and permits necessary under applicable Laws to permit them to own,
operate, use and maintain their assets in all material respects in the manner in
which they are now owned, operated, used and maintained and to conduct in all
material respects the business of the Target Companies as currently conducted.
(b)    As of the date hereof, there are no material Actions pending or, to the
Knowledge of Seller, threatened which would reasonably be expected to result in
the revocation or termination of any such license, approval, consent,
registration or permit.
(c)    All material licenses, approvals, consents, registrations and permits
obtained by the Target Companies are valid and in full force and effect.
SECTION 3.18.    Properties; Assets.
(a)    Schedule 3.18(a) of the Disclosure Schedule lists, as of the date hereof,
all Owned Real Property. The Chinese Target Company has the legal right to own,
use, lease, mortgage and dispose of the building that constitutes its Owned Real
Property and the Chinese Target Company has the legal right to own, transfer,
lease and dispose of the land use rights in connection

20




SV\1617695.10

--------------------------------------------------------------------------------




with land where its Owned Real Property is located, subject to any Permitted
Liens. The Malaysian Target Company has good and marketable title (or its
equivalent under the applicable Law) to its Owned Real Property, subject only to
any Permitted Liens. As of the date hereof, no Target Company has received
written notice of any pending condemnation, expropriation, eminent domain or
similar Action affecting all or any material portion of the Owned Real Property,
except for any such Action that, individually or in the aggregate, has not
resulted in or would not reasonably be expected to result in material Liability
to the Target Companies (taken as a whole) or otherwise materially interfere
with the conduct of the business of the Target Companies (taken as a whole) in
substantially the manner currently conducted.
(b)    Schedule 3.18(b) of the Disclosure Schedule lists, as of the date hereof,
all Leased Real Property. (i) The applicable Target Company has a valid and
enforceable leasehold estate in, and enjoys peaceful and undisturbed possession
in all material respects of, the applicable Leased Real Property, subject to any
Permitted Liens and (ii) no Target Company has, as of the date hereof, received
any written notice from any lessor of such Leased Real Property of, nor does
Seller have knowledge of the existence of, any default, event or circumstance
that, with notice or lapse of time, or both, would constitute, a default by the
party that is the lessee of such Leased Real Property.
SECTION 3.19.    Intellectual Property.
(a)    Schedule 3.19(a) of the Disclosure Schedule lists each (i) patent and
patent application, (ii) registered trademark and service mark, and application
for the registration thereof, (iii) registered Copyright and (iv) registered
domain name owned by any Target Company as of the date hereof (the “Target
Company Registered Intellectual Property”). To the Knowledge of Seller, no
Action is pending or threatened challenging the validity, enforceability,
registration or ownership of any material Target Company Registered Intellectual
Property except for any such Action which, individually or in the aggregate, has
not resulted in or would not reasonably be expected to result in any material
Liability to the Target Companies (taken as a whole), or otherwise materially
interfere with the conduct of the business of the Target Companies (taken as a
whole) in substantially the manner currently conducted.
(b)    Except for any event, occurrence, state of facts, effect, development or
other matter that, individually or in the aggregate, has not resulted in or
would not reasonably be expected to result in any material Liability to the
Target Companies (taken as a whole), or otherwise materially interfere with the
conduct of the business of the Target Companies (taken as a whole) in
substantially the manner currently conducted, (i) to the Knowledge of Seller,
the Target Companies are not infringing upon, misappropriating, diluting, or
otherwise violating any Intellectual Property of any Person, and (ii) no Action
is pending, or to the Knowledge of Seller, is threatened, alleging that any
Target Company is infringing upon, misappropriating, diluting or otherwise
violating any Intellectual Property of any Person.
(c)    Seller owns and has title, or has sufficient right to use, to the
Intellectual Property free of any Lien it will license to the Chinese Target
Company and the Malaysian Target Company under the Chinese Target Company IP
License Agreement and the Malaysian Target Company IP License Agreement,
respectively, and has sufficient right and authority to grant such

21




SV\1617695.10

--------------------------------------------------------------------------------




licenses. The foregoing shall not be deemed a representation or warranty
regarding non-infringement of third party Intellectual Property, which is
addressed solely by Section 3.19(b).
(d)    Seller owns and has title to the trademark it will license to the Chinese
Target Company and the Malaysian Target Company under the Chinese Target Company
Trademark License Agreement and the Malaysian Target Company under the Trademark
License Agreement, respectively, and has sufficient right and authority to grant
such licenses. The foregoing shall not be deemed a representation or warranty
regarding non-infringement of third party Intellectual Property, which is
addressed solely by Section 3.19(b).
SECTION 3.20.    Environmental Matters.
(a)    Each Target Company is currently in material compliance with all
applicable Environmental Laws. As of the date hereof, each Target Company holds
all permits required under applicable Environmental Laws to authorize each
Target Company to operate their assets in a manner in which they are now
operated and maintained and to conduct the business of such Target Company as
currently conducted. As of the date hereof, there are no written claims or
notices of violation pending or, to the Knowledge of Seller, threatened, against
any Target Company alleging violations of or Liability under any Environmental
Law.
(b)    To the Knowledge of Seller and except as in compliance with applicable
Environmental Law: (i), no Target Company has engaged in any Hazardous Activity;
(ii) no Target Company has disposed or arranged for the disposal of any
Hazardous Materials; and (iii) no Target Company has assumed any liability for
any Hazardous Activity or Hazardous Materials by contractual agreement.
(c) This Section 3.20 provides the sole and exclusive representations and
warranties of Seller in respect of environmental matters, including any and all
matters arising under Environmental Law.
SECTION 3.21.    Absence of Changes. From the Accounts Date to the date of this
Agreement, the Target Companies have conducted their business in the Ordinary
Course of Business in all material respects and there has not been any:


(a)    change in any Target Company’s authorized or issued capital stock; grant
of any stock option or right to purchase shares of capital stock of any Target
Company; issuance of any security convertible into such capital stock; grant of
any registration rights; purchase, redemption, retirement, or other acquisition
by any Target Company of any shares of any such capital stock; or declaration or
payment of any dividend or other distribution or payment in respect of shares of
capital stock, in each case, except as a result of actions carried out in
accordance with Schedule 6.01(d) of the Disclosure Schedule;
(b)    material amendment to the Organizational Documents of any Target Company;

22




SV\1617695.10

--------------------------------------------------------------------------------




(c)    material payment or increase by any Target Company of any bonuses,
salaries, or other compensation to any stockholder, director, officer, or
(except in the Ordinary Course of Business) employee or entry into any material
employment, severance, or similar Contract with any director, officer, or
employee;
(d)    adoption of, or material increase in the payments to or benefits under,
any profit sharing, bonus, deferred compensation, savings, insurance, pension,
retirement, or other employee benefit plan for or with any employees of any
Target Company;
(e)    damage to or destruction or loss of any tangible asset or property of any
Target Company, whether or not covered by insurance, which materially and
adversely affects the tangible properties, assets, business or financial
condition of any Target Company;
(f)    entry into, termination of, or receipt of notice of termination of (i)
any material license, distributorship, dealer, sales representative, joint
venture, credit, or similar agreement, or (ii) any material contract or
transaction involving a total remaining commitment by or to any Target Company
of at least $500,000;
(g)    sale (other than sales of inventory in the Ordinary Course of Business),
lease, or other disposition of any material asset or property of any Target
Company or any mortgage, pledge, or imposition of any Lien or other encumbrance
on any material asset or property of any Target Company, including the sale,
lease, or other disposition of, but excluding any license to, any of the
Intellectual Property owned by any Target Company, with a value to such Target
Company in excess of $500,000;
(h)    cancellation or waiver of any claims or rights with a value to any Target
Company in excess of $500,000;
(i)    any material change in the accounting methods used by any Target Company;
or
(j)    agreement, whether oral or written, by any Target Company to do any of
the foregoing.
SECTION 3.22.    Affiliate Transactions. Except (a) Contracts relating to labor
and employment matters (including employment agreements) and (b) Contracts
between or among the Target Companies, none of the Target Companies is party to
any material Contract with any (i) present or former officer or director of any
Target Company or (ii) Seller or any of its Affiliates (other than any other
Target Company) (any such Contract, an “Affiliate Transaction”).
SECTION 3.23.    Sufficiency of Assets. After giving effect to the execution and
delivery of the Ancillary Agreements, and the consummation of the transactions
contemplated thereby, and except for any Affiliate Transactions terminated
pursuant to Section 6.11, immediately after the Closing, the Target Companies
(taken as a whole) will beneficially own or otherwise have legal title to or
legal right to use such assets and properties

23




SV\1617695.10

--------------------------------------------------------------------------------




required to operate the business of each Target Company in all material respects
substantially in the same manner as currently conducted by each Target Company
on the date of this Agreement; provided that the foregoing is subject to the
limitation that certain transfers, assignments, licenses, sublicenses, leases
and subleases, as the case may be, of assets, Contracts, permits and other
properties and any claim or right or benefit arising thereunder or resulting
therefrom, may require notice to or consent of a third party or filings with a
Governmental Authority which have not been obtained, and that such matters are
addressed elsewhere in this Agreement.
SECTION 3.24.    No Additional Representation or Warranties. Except as provided
in this Article III, neither Seller nor any of its Affiliates, nor any of their
respective directors, officers, employees, stockholders, partners, members or
representatives has made, or is making, any other express or implied
representation or warranty whatsoever, either written or oral, to Buyer or any
of its Affiliates with respect to the Target Companies or their business,
assets, condition or operations, and no such party shall be liable in respect
for the accuracy or completeness of any information provided to Buyer or its
Affiliates.
SECTION 3.25.    No Material Adverse Effect. Since the Accounts Date, no Target
Company has suffered any Material Adverse Effect and no event has occurred, and
no circumstance exists, and no fact known to Seller, that can reasonably be
expected to result in a Material Adverse Effect.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES RELATING TO SELLER
Except as set forth in the Disclosure Schedules to this Agreement, Seller
represents and warrants to Buyer (both for itself and, as applicable, for and on
behalf of each Selling HoldCo), as of the date hereof and as of the Closing
Date, that the following representations and warranties are true and correct (it
being understood that any reference to Seller in this Article IV includes the
reference to each Selling Holdco, as applicable, except for Section 4.03):
SECTION 4.01.    Organization of Seller. Seller has been duly incorporated or
organized and is validly existing in good standing as a corporation or other
entity under the Laws of the jurisdiction of its organization, and has full
power and authority to own or use the properties and assets that it purports to
own or use, to conduct its business as it is now being conducted.
SECTION 4.02.    Due Authorization. Seller has all requisite power and authority
to execute and deliver this Agreement and each Ancillary Agreement to which it
is party and (subject to the approvals described in Section 4.05) to consummate
the transactions contemplated hereby and thereby. The execution, delivery and
performance by Seller of this Agreement and each Ancillary Agreement to which it
is party and the consummation of the transactions contemplated hereby and
thereby have been duly and validly authorized and approved by Seller, and no
other proceeding on the part of Seller is necessary to authorize this Agreement
or such Ancillary Agreements. This Agreement has

24




SV\1617695.10

--------------------------------------------------------------------------------




been duly and validly executed and delivered by Seller and (assuming this
Agreement constitutes a legal, valid and binding obligation of the other parties
hereto) constitutes, and each Ancillary Agreement to which it is party will
constitute, a legal, valid and binding obligation of Seller, enforceable against
Seller in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting creditors’ rights
generally and subject, as to enforceability, to general principles of equity.
SECTION 4.03.    Title to Equity Interests. Seller is the sole equityholder of
the Selling HoldCos and has the power and authority to cause the Selling HoldCos
to consummate the Equity Purchase. The Selling HoldCos own, beneficially and of
record, and have good and valid title to, the Purchased Equity, free and clear
of any Liens other than (i) as may be set forth in the Organizational Documents
of the Target Companies or (ii) for any restrictions on sales of securities
under applicable securities Laws.
SECTION 4.04.    No Conflict. Subject to the receipt of the consents, approvals,
authorizations and other requirements set forth in Section 4.05, the execution
and delivery by Seller of this Agreement and each Ancillary Agreement to which
it is party, and the consummation of the transactions contemplated hereby and
thereby, do not and will not, as of the Closing, (a) materially violate any
provision of, or result in the material breach of, any applicable Law to which
Seller is subject or by which any property or asset of Seller is bound; (b)
materially contravene, conflict with, or result in a material violation of any
of the terms or requirements of, or give any Governmental Authority the right to
revoke, withdraw, suspend, cancel, terminate, or materially modify, any material
Governmental authorization that is held by Seller or that otherwise relates to
the business of, or any of the assets owned or used by, Seller; (c) conflict
with the Organizational Documents of Seller or (d) materially violate any
provision of or result in a material breach of, or require a consent under, any
material Contract to which Seller is party, or terminate or result in the
termination of any such Contract, or give any Person the right to declare a
default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate, or modify, any such Contract, or result
in the creation of any Lien under any such Contract upon any of the properties
or assets of Seller.
SECTION 4.05.    Governmental Consents. Assuming the truth and completeness of
the representations and warranties of Buyer contained in this Agreement (to
extent of any relevance), no material consent, approval or authorization of, or
designation, declaration or filing with, any Governmental Authority is required
on the part of Seller as a result of Seller’s execution or delivery of this
Agreement or any Ancillary Agreement to which it is party, or the consummation
of the transactions contemplated hereby or thereby, except for the Regulatory
Approvals.
SECTION 4.06.    Litigation and Proceedings. As of the date hereof, there are no
pending or, to the Knowledge of Seller, threatened, Actions or, to the Knowledge
of Seller, investigations by or before any Governmental Authority against Seller
that, individually or in the aggregate, would reasonably be expected to
materially interfere with

25




SV\1617695.10

--------------------------------------------------------------------------------




Seller’s ability to enter into this Agreement and consummate the transactions
contemplated hereby. As of the date hereof, there is no Governmental Order
purporting to materially enjoin or restrain Seller or that, individually or in
the aggregate, has resulted in or would reasonably be expected to materially
interfere with Seller’s ability to enter into this Agreement and consummate the
transactions contemplated hereby.
SECTION 4.07.    Brokers’ Fees. No broker, finder, investment banker or other
Person is entitled to any brokerage fee, finders’ fee or other similar
commission, for which Buyer or any Target Company would be liable in connection
with the transactions contemplated by this Agreement based upon arrangements
made by Seller or any of its Affiliates.
ARTICLE V
REPRESENTATIONS AND WARRANTIES RELATING TO BUYER
Buyer represents and warrants to Seller as of the date hereof and as of the
Closing Date, that the following representations and warranties are true and
correct:
SECTION 5.01.    Organization of Buyer. Buyer has been duly incorporated and is
validly existing and in good standing (or equivalent status, as applicable) as a
joint stock company under the Laws of PRC, and has full power and authority to
own or use the properties and assets that it purports to own or use, to conduct
its business as it is now being conducted.
SECTION 5.02.    Due Authorization. Buyer has all requisite power and authority
to execute and deliver this Agreement and each Ancillary Agreement to which it
is party and (subject to the approvals described in Section 5.04) to consummate
the transactions contemplated hereby and thereby. The execution, delivery and
performance of this Agreement and each Ancillary Agreement to which Buyer is
party and the consummation of the transactions contemplated hereby and thereby
have been duly and validly authorized and approved by Buyer, and no other
proceeding on the part of Buyer is necessary to authorize this Agreement or such
Ancillary Agreement, except for the outbound investment filing and registration
to be completed with the Governmental Authority by the Buyer in connection with
the Equity Purchase. This Agreement has been, and each Ancillary Agreement to
which Buyer is party will be, duly and validly executed and delivered by Buyer
and (assuming this Agreement and such Ancillary Agreement constitutes a legal,
valid and binding obligation of the other parties hereto and thereto) will
constitute a legal, valid and binding obligation of Buyer, enforceable against
Buyer in accordance with its terms, except as such enforceability may be limited
by applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar Laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity.
SECTION 5.03.    No Conflict. Subject to the receipt of the consents, approvals,
authorizations and other requirements set forth in Section 5.04, the execution
and delivery

26




SV\1617695.10

--------------------------------------------------------------------------------




by Buyer of this Agreement and each Ancillary Agreement to which it is party,
and the consummation of the transactions contemplated hereby or thereby do not
and will not, as of the Closing, (a) materially violate any provision of, or
result in the material breach of, any applicable Law to which Buyer is subject
or by which any property or asset of Buyer is bound, (b) materially contravene,
conflict with, or result in a material violation of any of the terms or
requirements of, or give any Governmental Authority the right to revoke,
withdraw, suspend, cancel, terminate, or materially modify, any material
Governmental authorization that is held by Buyer or that otherwise relates to
the business of, or any of the assets owned or used by, Buyer; (c) conflict with
the Organizational Documents of Buyer or (d) materially violate any provision of
or result in a material breach of, or require a consent under, any material
Contract to which Buyer is party, or terminate or result in the termination of
any such Contract, or give any Person the right to declare a default or exercise
any remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any such Contract, or result in the creation of any Lien
under any such Contract upon any of the properties or assets of Buyer.
SECTION 5.04.    Governmental Consents. Assuming the truth and completeness of
the representations and warranties of Seller contained in this Agreement, no
material consent, approval or authorization of, or designation, declaration or
filing with, any Governmental Authority is required on the part of Buyer as a
result of Buyer’s execution or delivery of this Agreement or any Ancillary
Agreement to which it is party, or the consummation of the transactions
contemplated hereby or thereby, except for the Regulatory Approvals.
SECTION 5.05.    Litigation and Proceedings. As of the date hereof, there are no
pending or, to the Knowledge of Buyer, threatened, Actions or, to the Knowledge
of Buyer, investigations by or before any Governmental Authority against Buyer
that, individually or in the aggregate, would reasonably be expected to
materially interfere with Buyer’s ability to enter into this Agreement and
consummate the transactions contemplated hereby. As of the date hereof, there is
no Governmental Order purporting to materially enjoin or restrain Buyer or that,
individually or in the aggregate, has resulted in or would reasonably be
expected to materially interfere with Buyer’s ability to enter into this
Agreement and consummate the transactions contemplated hereby.
SECTION 5.06.    Financial Ability. Buyer has, and will have at the Closing,
cash on hand necessary to consummate the transactions contemplated by this
Agreement, including (a) making payment of the Purchase Price to Seller at
Closing and (b) paying all related fees and expenses.
SECTION 5.07.    Brokers’ Fees. No broker, finder, investment banker or other
Person is entitled to any brokerage fee, finders’ fee or other similar
commission, for which Seller or any Target Company would be liable in connection
with the transactions contemplated by this Agreement based upon arrangements
made by Buyer or any of its Affiliates.

27




SV\1617695.10

--------------------------------------------------------------------------------




SECTION 5.08.    No Outside Reliance. Notwithstanding anything contained in this
Article V or any other provision hereof, Buyer acknowledges and agrees that
neither Seller or any of its Affiliates, or any of their respective agents or
representatives, has made, or is making, any representation or warranty
whatsoever, express or implied (and Buyer has not relied on any representation,
warranty or statement of any kind), beyond those expressly given in Articles III
and IV, including any implied warranty or representation as to condition,
merchantability, suitability or fitness for a particular purpose or trade as to
any of the assets of the Target Companies. Without limiting the generality of
the foregoing, it is understood that any cost estimates, financial or other
projections or other predictions that may be contained or referred to in this
Agreement, the Schedules or elsewhere, as well as any information, documents or
other materials (including any such materials contained in any “data room” or
reviewed by Buyer or any of its Affiliates, agents or representatives pursuant
to the Confidentiality Agreement) or management presentations that have been or
shall hereafter be provided to Buyer or any of its Affiliates, agents or
representatives are not and will not be deemed to be representations or
warranties of Seller, and no representation or warranty is made as to the
accuracy or completeness of any of the foregoing except as may be expressly set
forth in this Agreement. Except as otherwise expressly set forth in this
Agreement, Buyer understands and agrees that any inventory, equipment, vehicle,
asset, property and business of the Target Companies are furnished “as is”,
“where is” and, subject only to the representations and warranties contained in
Articles III and IV, with all faults and without any other representation or
warranty of any nature whatsoever.
SECTION 5.09.    Acquisition of Interests for Investment. Buyer has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of its participation in the Equity Purchase.
Buyer confirms that Seller has made available to Buyer and its Affiliates and
their respective agents and representatives the opportunity to ask questions of
the officers and management employees of the Target Companies as well as access
to the documents, information and records of the Target Companies and to acquire
additional information about the business and financial condition of the Target
Companies, and Buyer confirms that it has made an independent investigation,
analysis and evaluation of the Target Companies and their respective properties,
assets, business, financial condition, documents, information and records.
ARTICLE VICOVENANTS TO BE PERFORMED SOLELY PRIOR TO CLOSING
SECTION 6.01.    Conduct of Business Prior to the Closing; Certain other
Actions.
(d)    From the date hereof through the Closing, Seller and the Selling HoldCos
shall cause the Target Companies to, except as would constitute a violation of
applicable Law, as set forth on Schedule 6.01 of the Disclosure Schedule
(including actions carried out in accordance with the actions described in
Schedule 6.01(d) of the Disclosure Schedule), as contemplated by this Agreement
or as consented to by Buyer or its Affiliates, use commercially reasonable
efforts to operate its business in the Ordinary Course of Business and
substantially in accordance with past practice; use commercially reasonable
efforts to preserve the goodwill of its business; and

28




SV\1617695.10

--------------------------------------------------------------------------------




use its commercially reasonable efforts to preserve intact its current business
relationships. Without limiting the generality of the foregoing, except as would
constitute a violation of applicable Law, as set forth on Schedule 6.01 of the
Disclosure Schedule (including actions carried out in accordance with the
actions described in Schedule 6.01(d) of the Disclosure Schedule), as
contemplated by this Agreement or as consented to by Buyer or its Affiliates,
Seller and the Selling HoldCos shall not permit any Target Company to, and shall
cause the Target Companies not to:  
(i)
change or amend the Organizational Documents of any Target Company;

(ii)
make or declare any dividend or distribution to the stockholders of any Target
Company;

(iii)
in respect of each Target Company, reduce share capital, or allot or issue any
stocks or any securities or loan capital convertible into the Equity Interest,
purchase, redeem, dispose of, retire or acquire any such stocks or securities,
or agree to do so, or sell or give any option, right to purchase or encumbrance
over any such stocks or securities;

(iv)
acquire any single asset with a value of more than $500,000, other than in the
Ordinary Course of Business;

(v)
except in the Ordinary Course of Business, consistent with past practice, (A)
materially adversely modify or terminate (excluding any expiration in accordance
with its terms) any Contract of a type required to be listed on Schedule 3.11 of
the Disclosure Schedule; or (B) enter into any Contract that if entered into
prior to the date hereof would be required to be listed on Schedule 3.11 of the
Disclosure Schedule; provided that Seller shall give Buyer prior notice of any
action Seller proposes to take pursuant to this clause (v);

(vi)
sell, assign, transfer, convey, lease, license, abandon, permit to lapse,
dedicate to the public, encumber (other than an encumbrance that constitutes a
Permitted Lien) or otherwise dispose of any assets or properties with a value of
more than $500,000, except in the Ordinary Course of Business consistent with
the past practices and at fair value;  

(vii)
enter into any employment contract, or renew or amend any existing employment
contract (including with regard to any Target Company Benefit Plans) of any key
employee, under which such employee’s annual remunerations is $175,000 or more,
or terminate any existing employment contract of any key employee, except for
those employment contracts to which


29




SV\1617695.10

--------------------------------------------------------------------------------




Seller and Buyer mutual agree to terminate prior to or at the Closing;  
(viii)
except as otherwise required by existing policies or Contracts, or in the
Ordinary Course of Business, (A) adopt, enter into or materially amend any
Target Company Benefit Plan, (B) grant any material increase in compensation or
severance pay to any officer of any Target Company or (C) enter into any labor
or collective bargaining agreement;  

(ix)
acquire by merger or consolidation with, or merge or consolidate with, or
purchase all or a material portion of the assets of, any other Person or any
business organization or division thereof;

(x)
make any loans or investments in, or advances of money to, any Person (other
than any Target Company), with a value of more than $200,000, except for
advances to employees or officers of any Target Company for expenses incurred in
the Ordinary Course of Business;

(xi)
make or rescind any material Tax election to the extent such action would
adversely affect Buyer or any Target Company post-Closing or (B) except as
required or permitted by GAAP, make any material change to any accounting
principles, methods or practices of any Target Company;

(xii)
cancel, compromise or settle any Action, except any settlement (A) involving a
payment of less than $500,000 plus any amount(s) subject to reimbursement from
any insurance provider or (B) which does not impose on any Target Company any
material post-Closing sanctions or restrictions on business operations;

(xiii)
incur or assume any indebtedness for borrowed money (other than any such
indebtedness among any Target Company and/or any of its Affiliates on the one
hand, and any Target Company and/or any of its Affiliates on the other hand) in
excess of $200,000;

(xiv)
grant any license to or assign any of the Target Companies’ Intellectual
Property, other than in the Ordinary Course of Business; or

(xv)
enter into any agreement, or otherwise become obligated, to do any action
prohibited under this Section 6.01.


30




SV\1617695.10

--------------------------------------------------------------------------------




(e)    Nothing contained in this Agreement shall give Buyer, directly or
indirectly, any right to Control or direct the operations of Seller, the Selling
HoldCos, or the Target Companies prior to the Closing. Prior to the Closing,
each of Seller, the Selling HoldCos, the Target Companies and Buyer shall
exercise, consistent with the other terms and conditions of this Agreement,
complete Control and supervision over their respective businesses.
(f)    Prior to Closing, Seller and Buyer shall not, and shall not permit any of
its Affiliates to, take any action or fail to take any action that would
reasonably be expected to result in any of the conditions set forth in Article
VIII not being satisfied or that would otherwise be reasonably expected to
prevent or delay the consummation of the transactions contemplated this
Agreement.
(g)    The Parties shall take, and Seller shall cause the Selling HoldCos and
the Target Companies to take, the actions described in Schedule 6.01(d) of the
Disclosure Schedule, as and when required by such Schedule 6.01(d) (whether
before, at or after the Closing).
SECTION 6.02.    Execution of Certain Agreements.
(c)    The Parties agree to enter into the following agreements in due course
promptly following the date of this Agreement: (i) (A) the Chinese Target
Company Joint Venture Contract; and (B) the Local China Transfer Agreement; and
(ii) the escrow agreement(s) referred to in Section 2.03(c).
(d)    The Parties further agree to enter into the Export Control Memorandum of
Understanding on the date of this Agreement for the purpose of applying for the
Export Control Approvals (if required, as defined below), and governing the
actions to be taken by the Parties and/or their Affiliates, as the case may be,
in connection with obtaining any export license, permit or other authorization
that is required under any Export Control Law for Seller, or any Affiliate of
Seller, to sell, supply, export, reexport or transfer any commodities, software
or technology to any of Buyer’s Affiliates (including, after the Closing, the
Target Companies) in furtherance of the transactions contemplated in this
Agreement or with respect to the possession, use, transfer and disposition of
any such commodities, software or technology by Buyer or any of Buyer's
Affiliates in connection with the performance by any of Buyer's Affiliates of
any services for Seller or any of Seller's Affiliates after Closing,
(collectively, the “Export Control Approvals”). If Seller determines that any
Export Control Approval is required under the Export Control Laws per Section
6.14, Seller shall use its best efforts to obtain such Export Control Approval
prior to the Closing. In the event of any inconsistency between the terms of the
Export Control Memorandum of Understanding on the one hand and this Agreement or
the Ancillary Agreements (other than the Export Control Memorandum of
Understanding) on the other hand, the terms of this Agreement or the applicable
Ancillary Agreement shall control. Seller agrees that from the date hereof, if
Buyer engages suitable legal counsel experienced in the Export Control Laws
reasonably acceptable to Seller (and any counsel whose names are provided by
Seller shall be deemed accepted by Seller) (the “Buyer Counsel”): (i) Seller
legal counsel shall work together with the Buyer Counsel in good faith to
confirm if the Export Control Memorandum of Understanding is required per the
Export Control Laws or otherwise as agreed by both Seller legal counsel and the
Buyer Counsel, is customary in similar transactions, and if required or
customary, Seller and its legal

31




SV\1617695.10

--------------------------------------------------------------------------------




counsel shall negotiate in good faith any reasonable amendments to the Export
Control Memorandum of Understanding proposed by the Buyer Counsel; and (ii) if
Seller’s counsel and Buyer Counsel both agree that the Export Control Memorandum
of Understanding is not required or customary, they will then immediately
terminate the Export Control Memorandum of Understanding. The Export Control
Memorandum of Understanding shall automatically terminate if this Agreement is
terminated prior to Closing in accordance with its terms.
SECTION 6.03.    Access to Information. From the date hereof until the Closing,
upon reasonable notice, Seller shall, and shall cause the Target Companies to,
cause its officers, directors, and employees, and shall use its commercially
reasonable efforts to cause its agents, representatives, accountants and counsel
to: (a) afford the officers, employees, agents, accountants, counsel and
representatives of Buyer who are subject to an appropriate confidentiality
agreement reasonable access, during normal business hours, to the offices,
properties, plants, other facilities, books and Records of the Target Companies
and (b) furnish to the officers, employees, agents, accountants, counsel and
representatives of Buyer who are subject to an appropriate confidentiality
agreement such additional financial and operating data and other information
regarding the assets, properties, Liabilities and goodwill of the Target
Companies (or legible copies thereof) as Buyer may from time to time reasonably
request, or as may be reasonably necessary, to facilitate the transactions
contemplated by this Agreement, or for the purpose of preparing for the
operation of the business of the Target Companies following the Closing, or
otherwise for the purpose of preparing for Buyer’s post-Closing relationship
with Seller and the Target Companies pursuant to this Agreement and the
Ancillary Agreements; provided, that (i) such investigation shall only be upon
reasonable notice and shall be at Buyer’s sole cost and expense; and (ii) Buyer
and its representatives shall not be permitted to perform any environmental
sampling at any Owned Real Property or Leased Real Property, including sampling
of soil, groundwater, surface water, building materials, or air or wastewater
emissions. All information obtained by Buyer and its representatives shall be
subject to the Confidentiality Agreement. All requests for access pursuant to
this Section 6.03(a) shall be made to Seller.
(e)    From the date hereof until the Closing, upon reasonable notice, Buyer
shall furnish to Seller such financial and operating data and other information
as Seller may from time to time reasonably request, or as may be reasonably
necessary, to facilitate the transactions contemplated by this Agreement, or
otherwise for the purpose of preparing for Seller’s post-Closing relationship
with Buyer and the Target Companies pursuant to this Agreement and the Ancillary
Agreements; provided, however, that (i) such investigation shall only be upon
reasonable notice and shall be at Seller’s sole cost and expense; (ii) in no
event shall Buyer be required to provide Seller with any information, to the
extent that Buyer determines (acting reasonably) that provision of such
information (A) would result in the loss of any attorney-client or similar
privilege, (B) constitute a breach or violation of any Listing Rules, Law or
Contract, or any obligations of confidentially. All information obtained by
Seller and its representatives shall be subject to the Confidentiality
Agreement. All requests for access pursuant to this Section 6.03(b) shall be
made to Buyer.

32




SV\1617695.10

--------------------------------------------------------------------------------




SECTION 6.04.    Consents; Authorizations. Except with respect to Export Control
Approvals and regulatory filings which are addressed in Sections 6.02(b) and
6.05, respectively, the Fabtronic Consent which is addressed in Section 6.09,
the MAR Approval and Outbound Investment Filing and Registration, which are
addressed in Section 6.07 and the SIP Approval, AIC Approval and MITI Approval
which are addressed in Section 6.08, Seller and Buyer shall use commercially
reasonable efforts to obtain as soon as reasonably practicable the consents,
waivers, approvals, orders and authorizations reasonable necessary to consummate
the transactions contemplated hereby; provided that neither party shall be
required to bear unreasonable costs or expenses in connection therewith.
SECTION 6.05.    Regulatory Filings.
(a)    To the extent required under any Antitrust Laws, Buyer and/or Seller (as
applicable) shall (and, to the extent required, shall cause its Affiliates to)
as soon as practicable, make such filings with any Antitrust Authorities. Buyer
and/or Seller (as applicable) shall substantially comply with any Antitrust
Information or Document Requests.
(b)    To the extent that any approvals, consents and clearances may be
necessary, proper or advisable under any Antitrust Laws, Buyer and/or Seller (as
applicable) shall exercise its best efforts to obtain such approvals, consents
and clearances and prevent the entry in any Action brought by an Antitrust
Authority or any other Person or Governmental Authority of any Governmental
Order which would prohibit, make unlawful or delay the consummation of the
transactions contemplated by this Agreement.
(c)    To the extent that any Anti-trust Laws are applicable to the transactions
contemplated by this Agreement and/or the Ancillary Agreements, Buyer and/or
Seller (as applicable) shall cooperate in good faith with the Antitrust
Authorities and any other Governmental Authority that may grant or issue any
approvals contemplated hereby and shall undertake promptly any and all action
required to complete lawfully the transactions contemplated by this Agreement as
soon as practicable (but in any event prior to the Sunset Date) and any and all
action necessary or advisable to avoid, prevent, eliminate or remove the actual
or threatened commencement of any proceeding in any forum by or on behalf of any
Antitrust Authority or other Governmental Authority or the issuance of any
Governmental Order that would (or to obtain the agreement or consent of any
Governmental Authority to the transactions contemplated hereby the absence of
which would) delay, enjoin, prevent, restrain or otherwise prohibit the
consummation of the Equity Purchase. The entry by any Governmental Authority in
any Action of a Governmental Order permitting the consummation of the
transactions contemplated hereby but requiring any of the assets or lines of
business of the Target Companies or Seller or Buyer or its Affiliates to be
sold, licensed or otherwise disposed or held separate thereafter (including the
business and assets of the Target Companies) shall not, individually, or in the
aggregate (together with one or more other changes, events, circumstances,
developments or facts) be deemed a failure to satisfy any condition specified in
Article VIII.
(d)    Each Party shall promptly furnish to the other Party copies of any
notices or written communications received by such Party or any of its
Affiliates from any third party or any Governmental Authority with respect to
the actions and obligations contemplated by this

33




SV\1617695.10

--------------------------------------------------------------------------------




Section 6.05, and each Party shall permit counsel to the other Party an
opportunity to review in advance, and each Party shall consider in good faith
the views of such counsel in connection with, any proposed written
communications by such Party and/or its Affiliates to any Governmental Authority
concerning the actions and obligations contemplated by this Section 6.05. To the
extent practicable, each Party agrees to provide the other Party the
opportunity, on reasonable advance notice, to participate in any substantive
meetings or discussions, either in person or by telephone, between such Party
and/or any of its Affiliates, agents or advisors, on the one hand, and any
Governmental Authority, on the other hand, concerning or in connection with the
actions and obligations contemplated by this Section 6.05. Each Party shall
reasonably cooperate with the other Party in responding to or submitting any
filing to any Antitrust Authority. The foregoing rights obligations under this
Section 6.05(d) are subject in each case to applicable Law, the requirements
imposed by the relevant Governmental Authorities, and the obligated Party’s
confidentiality obligations to any such third party.
(e)    The Parties shall be jointly responsible, in equal portions, for and pay
all filing fees payable to the Antitrust Authorities, if any, in connection with
the transactions contemplated by this Agreement.
(f)    To the extent that a filing is required under any Anti-trust Laws for the
transactions contemplated by this Agreement and/or the Ancillary Agreements,
Buyer and/or Seller (as applicable) will not withdraw its filing under any
Antitrust Law, as the case may be, and refile such filing unless the other Party
has consented in advance to such withdrawal and refiling.
SECTION 6.06.    Intentionally Omitted.
SECTION 6.07.    MAR Approval; Outbound Investment Filing and Registration.
(a)    Promptly following the date hereof, Buyer shall exercise its best efforts
to (i) (A) obtain the board resolution of the Buyer approving the transaction
contemplated hereunder; (B) obtain the shareholder resolution of the Buyer
approving the transaction contemplated hereunder as required by the stock
exchange where the Buyer is listed or traded (the “Stock Exchange”)and the
Listing Rules; (C) pass the review from the Stock Exchange regarding the
transaction contemplated hereunder in accordance with the Listing Rules; and (D)
obtain other approvals or fillings as may be required by the Stock Exchange or
the Listing Rules. (collectively, the “MAR Approval) and (ii) with respect to
the Equity Purchase of the Malaysian Target Company, obtain the outbound
investment filing and registration with the of National Development & Reform
Commission (“NDRC”, including its competent local counterparts), the Ministry of
Commerce (“MOFCOM”, including its competent local counterparts) and the
competent commercial banks designated by the State Administration of Foreign
Exchange (“SAFE”, including its competent local counterparts) (collectively, the
“Outbound Investment Filing and Registration”) in accordance with the Outbound
Rules, and shall take all actions necessary or appropriate in connection
therewith, including by making such filings and notices with, and paying such
fees and expenses to, any Governmental Authority or other third party as
reasonably necessary to obtain the MAR Approval and the Outbound Investment
Filing and Registration.

34




SV\1617695.10

--------------------------------------------------------------------------------




(b)    Seller agrees to use its commercially reasonable efforts to furnish or
cause to be furnished to Buyer, upon written request, as promptly as
practicable, such information, cooperation and assistance as Buyer may
reasonably request for the purposes of satisfying the MAR Approval requirements
(it being understood that Seller shall provide Buyer with the balance sheet and
income statement of the Interim Financial Statements of each of the Target
Companies on or before October 31, 2015, and the statement of change in equity
and cash flow statement of the Interim Financial Statements of each of the
Target Companies on or before November 15, 2015); provided, however, that in no
event shall Seller be required to provide Buyer with any information, to the
extent that Seller determines (acting reasonably) that provision of such
information (A) would result in the loss of any attorney-client or similar
privilege, (B) constitute a breach or violation of Law or Contract, or any other
obligation of confidentiality.
SECTION 6.08.    SIP Approval; AIC Approval; MITI Approval
(a)    Seller shall cause the Chinese Target Company to, as soon as practicable,
and the Parties shall, exercise their respective best efforts to obtain (x) the
approval issued by the MOFCOM’s local counterpart in SIP on (i) the Local China
Transfer Agreement and the consummation of the transaction contemplated thereby,
(ii) the Chinese Target Company Joint Venture Contract, if applicable, and (iii)
the amended and restated articles of association of the Chinese Target Company
(collectively the “SIP Approval”) and (y) the AIC Approval. Seller shall cause
the Malaysian Target Company to, as soon as practicable, take all necessary
actions to submit the requisite application and information to obtain the MITI
Approval.
(b)    Seller and Buyer agree to furnish or cause to be furnished to the Chinese
Target Company and the Malaysian Target Company, upon request, as promptly as
practicable, such information, documents and assistance as the Chinese Target
Company or the Malaysian Target Company may reasonably request in writing (and
in each case, including the request by the relevant Government Authorities from
time to time) for the purposes of satisfying the requirements for and obtaining
the SIP Approval and the AIC Approval (in the case of the Chinese Target
Company) and the MITI Approval (in the case of the Malaysian Target Company).
(c)    Seller agrees to use commercially reasonable efforts to apply to MITI for
the removal of the equity ownership restrictions attached to the manufacturing
license dated 23 May 1987 (the “Malaysian Extension”). Notwithstanding the
foregoing, for the avoidance of doubt, it is agreed and understood that (i)
receipt of the Malaysian Extension shall not be a condition to any Party’s
obligations to consummate the transactions contemplated by this Agreement, (ii)
receipt of the Malaysian Extension shall in no event be deemed to form a part of
the MITI Approval and (iii) in the event that Seller determines that applying
for the Malaysian Extension would delay or otherwise hinder the Parties’ ability
to obtain the MITI Approval or MITI’s grant of the MITI Approval, Seller shall
be permitted take such action or inaction as it deems necessary or appropriate
to avoid such delay or hindrance, including by filing a separate application for
the Malaysian Extension from the application for the MITI Approval, or filing
for the Malaysian Extension after the filing for the MITI Approval has been made
or obtained.
SECTION 5.09.    Certain covenants regarding Malaysian Target Company. Prior to
Closing, Seller shall: (i) use its commercially reasonable efforts to obtain the
consent

35




SV\1617695.10

--------------------------------------------------------------------------------




of Fabtronic Sdn. Bhd. for the Equity Purchase (the “Fabtronic Consent”)
pursuant to the Outsourcing Agreement dated 19 December 2007 entered into
between Fabtronic Sdn. Bhd and the Malaysian Target Company; and (ii) use its
commercially reasonable efforts to renew the Malaysian Target Company’s
licenses, approvals, consents, registrations and/or permits listed in Schedule
3.17(a) of Disclosure Schedule, in each case, to the extent the same have lapsed
or expired.
SECTION 6.10.    Notice of Developments.
(a)    Prior to the Closing Date, Seller shall promptly notify Buyer in writing
of: (i) any written notice or other communication to Seller from any Person
alleging that the consent of such Person is or may be required in connection
with the transactions contemplated by this Agreement; (ii) any written notice or
other communication from any Governmental Authority to Seller in connection with
the transactions contemplated by this Agreement; (iii) any Action commenced or,
to Seller’s knowledge, threatened against, relating to, involving or otherwise
affecting the Target Companies’ business, or that relate to the consummation of
the transactions contemplated by this Agreement; and (iv) any fact or condition
that causes or constitutes a breach of any representation, warranty or covenant
of Seller contained in this Agreement of which Seller or any Target Company
becomes aware, and which would make the timely satisfaction of any of the
conditions set forth in Sections 8.01(a) or 8.01(b) impossible or unlikely. No
such notice or delivery will be deemed to have cured any breach of any
representation or warranty or affect any right or remedy of Buyer under this
Agreement.
(b)    Prior to the Closing Date, Buyer shall promptly notify Seller in writing
of: (i) any written notice or other communication to Buyer from any Person
alleging that the consent of such Person is or may be required in connection
with the transactions contemplated by this Agreement; (ii) any written notice or
other communication from any Governmental Authority to Buyer in connection with
the transactions contemplated by this Agreement; (iii) any Action commenced or,
to Buyer’s knowledge, threatened against, relating to, involving or otherwise
affecting the consummation of the transactions contemplated by this Agreement;
and (iv) any fact or condition that causes or constitutes a breach of any
representation, warranty or covenant of Buyer contained in this Agreement of
which Buyer becomes aware, and which would make the timely satisfaction of any
of the conditions set forth in Sections 8.02(a) or 8.02(b) impossible or
unlikely. No such notice or delivery will be deemed to have cured any breach of
any representation or warranty or affect any right or remedy of Seller under
this Agreement.
SECTION 6.11.    Affiliate Transactions. Except as set forth in Schedule 6.01(d)
of the Disclosure Schedule, Seller shall cause all Affiliate Transactions to be
terminated, voided, cancelled and discharged in their entirety effective as of
the Closing; provided, however, that, except as set forth in Schedule 6.01(d) of
the Disclosure Schedule, any unsatisfied receivables or payables as between
Seller or any of its Affiliates on the one hand, and any Target Company on the
other hand, shall not be required to be discharged as of the Closing and instead
shall be satisfied by the applicable parties following the Closing in the
Ordinary Course of Business, consistent with past practice.

36




SV\1617695.10

--------------------------------------------------------------------------------




SECTION 6.12.    Malaysian Target Company Tax Holiday. Prior to the Closing,
Seller shall cause the Malaysian Target Company to comply with the Pioneer Tax
Incentive (if applicable, as amended by the applicable Government Authority).
Notwithstanding any other provision of this Agreement, Buyer acknowledges and
agrees that (i) its only remedy for Seller’s breach of this Section 6.12 shall
be a claim for indemnification pursuant to Section 9.02(b), (ii) Seller’s
indemnification obligations with respect to any breach of this Section 6.12
shall be limited to any Tax Losses incurred by Buyer and/or the Malaysian Target
Company for the full tax holiday period (starting from March 2013 ending
February 2018) as a result of such breach and (iii) Seller shall not be deemed
to be in breach of this covenant provided that Seller applies for an amendment
of the Pioneer Tax Incentive prior to 29 February 2016, but such amendment is
only granted following the Closing, and for the avoidance of doubt, in such
event, Seller shall only be deemed to be in breach hereof if and when its
application for an amendment is formally denied by the applicable Government
Authority. For purposes hereof, “Tax Losses” shall mean any Taxes which Buyer
and/or the Malaysian Target Company (as the case may be) is or becomes liable to
pay, and arising from or in connection with a breach of Seller under this
Section 6.12 (including any charges, costs, penalties, fines and interest
imposed by the Malaysian tax authorities on such Taxes and any unabsorbed
balances for Tax purposes which have been utilized in advance, but excluding to
the extent any such Taxes arise from Buyer’s failure to cause the Malaysian
Target Company to comply with the Pioneer Tax Incentive post Closing).
SECTION 6.13.    Retention Bonuses. The Parties agree and acknowledge that
certain Continuing Employees will be entitled to retention bonuses following the
Closing, which will be paid to such Continuing Employees following the Closing
(the “Retention Bonuses”, and the Continuing Employees entitled to the Retention
Bonuses, the “Subject Employees”). Promptly following the date hereof, the
Parties shall mutually agree on the identities of the Subject Employees, the
amount of the Retention Bonus that each such Subject Employee shall be entitled
to and any other terms and conditions relating to any such Retention Bonus. All
of the Retention Bonuses shall be paid to the Subject Employees over a 3 to 5
year period following the Closing, in accordance with the terms applicable to
each such Retention Bonus. With respect to (a) certain key Subject Employees
agreed upon between the Parties as of the date hereof, Buyer shall be
responsible for paying 50% of the Retention Bonuses, up to an aggregate payment
by Buyer not to exceed $500,000, and Seller shall be responsible for paying the
remaining amounts owed to such key Subject Employees and (b) all other Subject
Employees, Seller shall be responsible for paying 100% of the Retention Bonuses.
Seller shall fund any amounts for which it is responsible to Buyer for payment
to the Subject Employees on an annual basis, so long as the Retention Bonuses
are paid annually (or if such Retention Bonuses are paid on a semi-annual or
quarterly basis, Seller shall fund its portion thereof on a semi-annual or
quarterly basis, as applicable). In the event that any Retention Bonus is not
paid to any Subject Employee for any reason or no reason, then the portion of
such Retention Bonus funded by Seller shall be immediately reimbursed by Buyer
to Seller. Notwithstanding anything herein to the contrary, in no event shall
payment of the Retention Bonuses by Seller, Buyer, the Target Companies or any
of their respective Affiliates be included in the cost structure or profit
target calculation of the Target Companies and their Subsidiaries, or otherwise
be included in any of the matters contemplated by that certain letter agreement
to be entered into among Seller and Buyer with respect to the cost structure,
profit target calculation and other similar matters of the Target Companies.

37




SV\1617695.10

--------------------------------------------------------------------------------




SECTION 6.14.    Export Control Approvals Determination. Within 60 days of the
date hereof, Seller shall reasonably determine if an application for any Export
Control Approval is required in furtherance of the transactions contemplated in
this Agreement or with respect to the possession, use, transfer and disposition
of any such commodities, software or technology by Buyer (if applicable) or any
of Buyer's Affiliates in connection with the performance by any of Buyer's
Affiliates of any services for Seller or any of Seller's Affiliates after
Closing, and shall notify Buyer in writing of such determination within five (5)
days. At Buyer’s request, Seller shall provide the Buyer Counsel with evidence
to support Seller’s determination that is reasonably satisfactory to such
counsel. For the avoidance of doubt, if: (i) Seller determines per this section
that the Export Control Approval is required, then the condition referred to in
Section 8.03(c) must be satisfied on or before the Sunset Date for the Closing
to occur; and (ii) for any reasons Seller does not make a determination within
the 60-day period, then the condition referred to in Section 8.03(c) will be
deemed to have been waived on expiry of such period. If Buyer Counsel, if
appointed, disagrees with Seller’s determination, Buyer Counsel shall notify
Seller within five (5) days of Seller’s notice to Buyer, and Seller and Buyer
Counsel shall seek to resolve such disagreement in good faith within ten (10)
days, but Buyer acknowledges and agrees that any such determination is
ultimately in Seller’s reasonable discretion.
ARTICLE VII    

OTHER COVENANTS
SECTION 7.01.    Further Assurances. Each of the Parties shall use its
commercially reasonable efforts to take, or cause to be taken, all appropriate
action, do or cause to be done all the things necessary, proper or advisable
under applicable Law, and to execute and deliver such documents and other
papers, as may be required to carry out the provisions of this Agreement and the
Ancillary Agreements to which it is a party and consummate and make effective
the transactions contemplated hereby and thereby.
SECTION 7.02.    Confidentiality of Proprietary Information.
(a)    The Parties acknowledge that the information provided to it in connection
with this Agreement and the transactions contemplated hereby is subject to the
terms of the Confidentiality Agreement, the terms of which are incorporated
herein by reference, provided that Seller and Buyer and the Selling HoldCos and
the Target Companies may disclose such information as may be necessary in
connection with seeking necessary consents and approvals as contemplated hereby.
Effective upon, and only upon, the Closing, the Confidentiality Agreement shall
terminate, and the terms and conditions of the applicable Target Company
Shareholders’ Agreement will govern the use and disclosure of any confidential
or proprietary information related to the Target Companies.
(b)    For a period of three (3) years after the Closing, each Party (in the
context set forth in this Section 7.02(b), the “Receiving Party”) shall not, and
shall cause its respective Affiliates and representatives not to, directly or
indirectly, without the prior written consent of the other Party (in the context
set forth in this Section 7.02(b), the “Disclosing Party”), disclose to any
third party (other than each Party’s respective Affiliates and representatives)
any confidential

38




SV\1617695.10

--------------------------------------------------------------------------------




or proprietary information of the Disclosing Party made available to the
Receiving Party pursuant to the provisions of this Agreement, the
Confidentiality Agreement or the Ancillary Agreements; provided, that the
foregoing restrictions shall not (i) apply to any information (A) generally
available to, or known by, the public (other than as a result of disclosure in
violation of this Section 7.02(b), (B) independently developed by the Receiving
Party or any of its Affiliates without reference to or use of any such
information disclosed by the Disclosing Party or (C) that is proprietary or
confidential information of the Target Companies, the use and disclosure of
which shall be governed by the applicable Target Company Shareholders’
Agreement, or (ii) prohibit any disclosure (x) required by Law so long as, to
the extent legally permissible and feasible, the Receiving Party provides the
Disclosing Party with reasonable prior written notice of such disclosure and a
reasonable opportunity to contest such disclosure or (y) made in connection with
the enforcement of any right or remedy relating to this Agreement or the
transactions contemplated hereby.
SECTION 7.03.    Intentionally Omitted.
SECTION 7.04.    Tax Cooperation. Each Party agrees to furnish or cause to be
furnished to the other Party, upon written request, as promptly as practicable,
such information, cooperation and assistance as the other Party may reasonably
request to (i) make any election relating to Taxes, (ii) prepare for any audit
by a taxing authority or prosecution or defense of any claim, suit or proceeding
relating to Taxes, (iii) obtain any Tax refund or credit, or (iv) obtain any
mitigation, reduction or elimination of Taxes (including withholding) available
under applicable Law, in each case in connection with any transaction
contemplated hereby.
SECTION 7.05.    Transfer Taxes. Unless otherwise required by Law, any stamp
duty resulting from the transactions contemplated under this Agreement and the
Ancillary Agreements shall be shared equally between Seller and Buyer. Each
Party will complete all necessary Tax Returns and other documentation with
respect to all such stamp duty under any applicable Law and pay for such Taxes
as and when they become due and payable under any applicable Law. For the
avoidance of doubt, this Section 7.05 shall not apply to any ordinary income Tax
of Seller arising out of the Equity Purchase.  
SECTION 7.06.    Post-Closing Filing. After the Closing, the Parties shall cause
the Chinese Target Company to (i) modify the Chinese Target Company’s foreign
exchange registration information with the SAFE; (iii) modify the Chinese Target
Company’s tax registration information with local state and local tax bureau;
and (iv) if applicable, complete other filing/modification as required by
applicable Laws.
ARTICLE VIII    

CONDITIONS TO CLOSING
SECTION 8.01.    Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the

39




SV\1617695.10

--------------------------------------------------------------------------------




fulfillment or written waiver by Buyer, at or prior to the Closing, of each of
the following conditions, which are inserted for the sole benefit of Buyer:
(c)    Representations, Warranties and Covenants. (i) Each of the Fundamental
Seller Representations shall be true and correct in all material respects at and
as of the date of this Agreement and at and as of the Closing Date as if made on
the Closing Date (other than such representations and warranties that expressly
address matters only as of another specified date, which need only be true and
correct in all material respects as of such date) and (ii) each of the other
representations and warranties of Seller contained in Articles III and IV of
this Agreement, without giving effect to materiality, Material Adverse Effect or
other similar qualifications, shall be true and correct at and as of the date of
this Agreement and at and as of the Closing Date (other than such
representations and warranties that expressly address matters only as of another
specified date, which need only be true and correct as of such date) as if made
at and as of the Closing Date, except where the failure of such representations
and warranties to be so true and correct does not have or would not reasonably
be expected to, individually or in the aggregate, have a Material Adverse
Effect;
(d)    Seller Performance. The covenants and agreements contained in this
Agreement to be complied with by Seller on or before the Closing shall have been
complied with in all material respects;
(e)    Bring Down Certificate. Buyer will have received a certificate executed
by Seller confirming (i) the accuracy of its representations and warranties as
of the date of this Agreement and as of the Closing Date in accordance with
Section 8.01(a) and (ii) the performance of and compliance with its covenants
and obligations to be performed or complied with at or prior to the Closing in
accordance with Section 8.01(b) (the “Seller Bring Down Certificate”); and
(f)    Outbound Investment Filing and Registration and MAR Approval. Buyer shall
have obtained the Outbound Investment Filing and Registration and the MAR
Approval.
(g)    Closing Deliverables. Seller shall have delivered, or caused to be
delivered, to Buyer the Seller Closing Deliverables.
SECTION 8.02.    Conditions to Obligations of Seller. The obligation of Seller
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment or written waiver by Seller, at or prior to the Closing, of
each of the following conditions, which are inserted for the sole benefit of
Seller:
(a)    Representations, Warranties and Covenants. (i) Each of the Fundamental
Buyer Representations shall be true and correct in all material respects at and
as of the date of this Agreement and at and as of the Closing Date as if made on
the Closing Date (other than such representations and warranties that expressly
address matters only as of another specified date, which need only be true and
correct in all material respects as of such date) and (ii) each of the other
representations and warranties of Buyer contained in Article V of this
Agreement, without giving effect to materiality or other similar qualifications,
shall be true and correct at and as of the date of this Agreement and at and as
of the Closing Date as if made at and as of the Closing

40




SV\1617695.10

--------------------------------------------------------------------------------




Date (other than such representations and warranties that expressly address
matters only as of another specified date, which need only be true and correct
as of such date), except where the failure of such representations and
warranties to be so true and correct does not have or would not reasonably be
expected to, individually or in the aggregate, have a material adverse effect on
the ability of Buyer to perform its obligations pursuant to this Agreement and
the Ancillary Agreements to which it is party or to consummate the transactions
contemplated hereby or thereby in a timely manner;
(b)    Buyer Performance. The covenants and agreements contained in this
Agreement to be complied with by Buyer on or before the Closing shall have been
complied with in all material respects;
(c)    Bring Down Certificate. Seller will have received a certificate executed
by Buyer confirming (i) the accuracy of its representations and warranties as of
the date of this Agreement and as of the Closing Date in accordance with Section
8.02(a) and (ii) the performance of and compliance with its covenants and
obligations to be performed or complied with at or prior to the Closing in
accordance with Section 8.02(b) (the “Buyer Bring Down Certificate”);
(d)    Closing Deliverables. Buyer shall have delivered, or caused to be
delivered, to Seller the Buyer Closing Deliverables.
SECTION 8.03.    Conditions to Obligations of Seller and Buyer. The obligations
of Seller and Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or written waiver by both Seller
and Buyer, at or prior to the Closing, of each of the following conditions,
which are inserted for the common benefit of Seller and Buyer:
(g)    Antitrust and other Governmental Approvals. To the extent there are any
required waiting periods or approvals applicable to this Agreement and the
transactions contemplated hereby under any Antitrust Law, such waiting periods
and approvals shall have expired or been terminated or shall have been received,
as the case may be.
(h)    SIP Approval and MITI Approval. The Chinese Target Company shall have
obtained the SIP Approval and the Malaysian Target Company shall have obtained
the MITI Approval.
(i)    Export Control Approvals. If applicable, Seller shall have obtained the
Export Control Approvals (the necessity of an application for which is
determined pursuant to Section 6.14).
ARTICLE IX    

SURVIVAL AND INDEMNIFICATION
SECTION 9.01.    Survival of Representations and Warranties. The representations
and warranties of the Parties contained in Articles III, IV and V and the,

41




SV\1617695.10

--------------------------------------------------------------------------------




covenants contained herein required to be performed prior to the Closing shall
survive the Closing until the fifteen (15) month anniversary of the Closing;
provided, however, that the representations and warranties made by Seller under
Section 3.14 shall survive until the expiration of the applicable statute of
limitations. All of the covenants contained in this Agreement that by their
nature are required to be performed after the Closing shall survive the Closing
until fully performed or fulfilled, unless and to the extent only that
non-compliance with such covenants or agreements is waived in writing by the
Party entitled to such performance. No Party shall have any Liability for
indemnification claims made under this Article IX with respect to any such
representation, warranty or covenant unless a written notice of indemnification
is provided by the non-breaching Party to the other Party prior to the
expiration of the applicable survival period for such representation, warranty
or covenant, as the case may be. The Parties acknowledge and agree that with
respect to any claim that any Party may have against any other Party that is
permitted pursuant to the terms of this Agreement, the survival periods set
forth and agreed to in this Section 9.01 shall govern when any such claim may be
brought and shall replace and supersede any statute of limitations that may
otherwise be applicable. If a written notice of indemnification has been timely
given in accordance with this Agreement prior to the expiration of the
applicable survival period for such representation, warranty or covenant, then
the applicable representation, warranty or covenant shall survive as to such
claim, until such claim has been finally resolved. Notwithstanding anything
herein to the contrary, the survival periods set forth in this Section 9.01
shall not apply to claims of fraud.
SECTION 9.02.    Indemnification of Buyer by Seller. From and after the Closing,
Buyer and its Affiliates, officers, directors, employees, agents, successors and
assigns (each a “Buyer Indemnified Party”) shall be indemnified and held
harmless by Seller for and against any and all Losses, arising out of or
resulting from:
(j)    any breach of any representation or warranty made by Seller contained in
Articles III or IV of this Agreement; or
(k)    any breach of any covenant or agreement by Seller in this Agreement.
SECTION 9.03.    Indemnification of Seller by Buyer. From and after the Closing,
Seller and its respective Affiliates, officers, directors, employees, agents,
successors and assigns (each a “Seller Indemnified Party”) shall be indemnified
and held harmless by Buyer for and against any and all Losses, arising out of or
resulting from:
(a)    any breach of any representation or warranty made by Buyer contained in
Article V of this Agreement; or
(b)    any breach of any covenant or agreement made by Buyer in this Agreement.
SECTION 9.04.    Waiver. The waiver of any condition relating to any
representation, warranty, covenant, or obligation will not affect the right to
indemnification, payment, reimbursement, or other remedy based upon such
representation, warranty, covenant or obligation, unless otherwise stated in
such waiver.

42




SV\1617695.10

--------------------------------------------------------------------------------




SECTION 9.05.    Limits on Indemnification.
(d)    Notwithstanding anything to the contrary contained in this Agreement:
(i)
Seller shall not be liable for any breach of any representation, warranty,
covenant or agreement of Seller set forth in this Agreement attributable to a
single course of conduct or related set of facts, events or circumstances unless
the amount of Losses actually incurred by the Buyer Indemnified Parties for such
breach exceeds $100,000;

(ii)
Seller shall not be liable for any claim for indemnification pursuant to Section
9.02(a), unless and until the aggregate amount of indemnifiable Losses which may
be recovered by the Buyer Indemnified Parties equals or exceeds, in the
aggregate, one percent (1%) of the Headline Amount (the “Threshold”), whereupon
the Buyer Indemnified Parties shall be entitled to indemnification for the
aggregate of all Losses, regardless of the Threshold (but subject to the
limitations in Sections 9.05(a)(i) above and 9.05(a)(iii) below and any other
limitations set forth in this Section 9.05); and

(iii)
the maximum amount of indemnifiable Losses which may be recovered by the Buyer
Indemnified Parties pursuant to Section 9.02 shall be, in the aggregate, twelve
and one half percent (12.5%) of the Headline Amount.

The limitations of Sections 9.05(a)(ii) and 9.05(a)(iii) shall not apply with
respect to indemnification for any breach of any Fundamental Seller
Representation, any breach of Section 6.12 or any breach of any representations
and warranties of Seller otherwise contained in this Agreement due to fraud by,
or for and on behalf of Seller, any Selling Holdco or any Target Company. The
limitations of Section 9.05(a)(i) shall not apply with respect to
indemnification for any breach of Section 6.12 or any breach of any
representations and warranties of Seller otherwise contained in this Agreement
due to fraud by, or for and on behalf of Seller, any Selling Holdco or any
Target Company.
(e)    In no event shall Seller be liable under Section 9.02 for any Losses
attributable solely to the violation of any Law by Buyer or any of its
Affiliates or arising from an action taken or not taken by Seller at the request
of or with the consent of Buyer.
(f)    The amount of any Loss for which a Buyer Indemnified Party claims
indemnification under this Agreement shall be reduced by: (i) any insurance
proceeds actually received by such Buyer Indemnified Party with respect to such
Loss; (ii) any Tax benefits actually realized by such Buyer Indemnified Party
with respect to such Loss and (iii) indemnification or reimbursement payments
actually received by such Buyer Indemnified Party from third parties with
respect to such Loss.

43




SV\1617695.10

--------------------------------------------------------------------------------




(g)    If an Indemnified Party shall recover Losses in respect of a claim of
indemnification under this Article IX, no other Indemnified Party shall be
entitled to recover the same Losses in respect of a claim for indemnification.
(h)    NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NO PARTY SHALL BE LIABLE
FOR, AND THE DEFINITION OF LOSSES SHALL NOT INCLUDE, ANY SPECIAL, PUNITIVE,
EXEMPLARY, INCIDENTAL, INDIRECT, OR CONSEQUENTIAL DAMAGES, OR ANY LOST PROFITS
OR LOST BENEFITS, LOSS OF ENTERPRISE VALUE, DIMINUTION IN VALUE OR MULTIPLES OF
EARNINGS OF ANY BUSINESS, DAMAGE TO REPUTATION OR LOSS TO GOODWILL, WHETHER
BASED ON CONTRACT, TORT, STRICT LIABILITY, OTHER LAW OR OTHERWISE AND WHETHER OR
NOT ARISING FROM ANY OTHER PARTY’S SOLE, JOINT OR CONCURRENT NEGLIGENCE, STRICT
LIABILITY OR OTHER FAULT EXCEPT, WITH RESPECT TO THE DEFINITION OF LOSSES, TO
THE EXTENT SUCH DAMAGES ARE ACTUALLY AWARDED TO A GOVERNMENTAL AUTHORITY OR
ANOTHER THIRD PARTY IN A THIRD PARTY CLAIM; PROVIDED THAT THE FOREGOING
LIMITATION SHALL NOT LIMIT EITHER PARTY’S RIGHT TO RECOVER CONTRACT DAMAGES IN
CONNECTION WITH THE OTHER PARTY’S FAILURE TO CLOSE IN VIOLATION OF THIS
AGREEMENT.
(i)    Notwithstanding anything to the contrary herein, the Parties shall have a
duty to use commercially reasonable efforts to mitigate any Loss in accordance
with Law arising out of or relating to this Agreement or the transactions
contemplated hereby.
(j)    If the Indemnified Party receives any payment from an Indemnifying Party
in respect of any Losses pursuant to Sections 9.02 or 9.03 and the Indemnifying
Party could have recovered all or a part of such Losses from a third party,
including any provider of insurance (a “Potential Contributor”) based on the
underlying claim asserted against the Indemnifying Party, the Indemnified Party
shall assign such of its rights to proceed against the Potential Contributor as
are necessary to permit the Indemnifying Party to recover from the Potential
Contributor the amount of such payment.
(k)    The right to indemnification or other remedy pursuant to this Agreement
shall not be affected by any investigation conducted at any time, whether before
or after the execution and delivery of this Agreement or the Closing Date, with
respect to the accuracy or inaccuracy of, or compliance with, the applicable
representation, warranty, covenant or agreement giving rise to the applicable
claim for indemnification.
SECTION 9.06.    Notice of Loss; Third Party Claims.
(a)    An Indemnified Party shall give the Indemnifying Party notice of any
matter that an Indemnified Party has determined has given or could give rise to
a right of indemnification under this Agreement, within fifteen (15) days of
becoming aware of the matter giving rise thereto, stating the amount of the
Loss, if known, and method of computation thereof, and containing a reference to
the provisions of this Agreement in respect of which such right of
indemnification is claimed or arises.

44




SV\1617695.10

--------------------------------------------------------------------------------




(b)    If an Indemnified Party shall receive notice of any Action, audit, demand
or assessment (each, a “Third Party Claim”) against it or which may give rise to
a claim for a Loss under this Article IX, within fifteen (15) days of the
receipt of such notice, the Indemnified Party shall give the Indemnifying Party
notice of such Third Party Claim (a “Claim Notice”); provided, however, that the
failure to provide a Claim Notice shall not release the Indemnifying Party from
any of its obligations under this Article IX except to the extent that the
Indemnifying Party is actually prejudiced by such failure. If the Indemnifying
Party acknowledges in writing its obligation to indemnify the Indemnified Party
hereunder against any Losses that may result from such Third Party Claim, then
the Indemnifying Party shall be entitled to assume and control the defense of
such Third Party Claim at its expense and through counsel of its choice if it
gives notice of its intention to do so to the Indemnified Party within thirty
(30) days of the receipt of a Claim Notice from the Indemnified Party of such
Third Party Claim; provided, however, that if there exists or is reasonably
likely to exist a conflict of interest that would make it inappropriate for the
same counsel to represent both the Indemnified Party and the Indemnifying Party,
then the Indemnified Party shall be entitled to retain its own counsel (at its
expense). In the event that the Indemnifying Party exercises the right to
undertake any such defense against any such Third Party Claim as provided above,
the Indemnified Party shall cooperate with the Indemnifying Party in such
defense and make available to the Indemnifying Party all witnesses, pertinent
records, materials and information in the Indemnified Party’s possession or
under the Indemnified Party’s control relating thereto as is reasonably required
by the Indemnifying Party. Similarly, in the event the Indemnified Party is,
directly or indirectly, conducting the defense against any such Third Party
Claim, the Indemnifying Party shall cooperate with the Indemnified Party in such
defense and make available to the Indemnified Party all such witnesses, records,
materials and information in the Indemnifying Party’s possession or under the
Indemnifying Party’s Control relating thereto as is reasonably required by the
Indemnified Party. No such Third Party Claim may be settled by the Indemnifying
Party without the prior written consent of the Indemnified Party, unless (i) the
settlement agreement contains a complete and unconditional general release by
the third party asserting the claim to all Indemnified Parties affected by the
claim and (ii) the settlement agreement does not contain any sanction or
restriction upon the conduct of any business by the Indemnified Party or its
Affiliates.
(c)    Subject to the other provisions of this Article IX, a claim for
indemnification for any matter not involving a Third Party Claim may be asserted
by notice to the Party from whom indemnification is sought within fifteen (15)
days of the Indemnified Party becoming aware of the matter giving rise to such
claim; such notice describing in reasonable detail the nature of the claim, the
amount of the claim or a reasonably detailed estimate thereof, a copy of all
papers served with respect to such claim (if any), and the basis of the
Indemnified Party’s request for indemnification under this Agreement. Subject to
Section 9.01, failure to timely provide such notice shall not affect the right
of the Indemnified Party’s indemnification hereunder except to the extent that
the Indemnifying Party is actually prejudiced by such failure.
SECTION 9.07.    Tax Treatment. The Parties agree that all payments made by
Seller or Buyer to or for the benefit of the other under this Article IX, under
other indemnity provisions of this Agreement or any Ancillary Agreement unless
otherwise stated in this Agreement or any Ancillary Agreement, and for any
breaches of

45




SV\1617695.10

--------------------------------------------------------------------------------




representations, warranties, covenants or agreements under this Agreement or any
Ancillary Agreement, shall be treated as adjustments to the Purchase Price for
Tax purposes and that such treatment shall govern for purposes hereof except to
the extent that the Laws of a particular jurisdiction provide otherwise.
SECTION 9.08.    Exclusive Remedy. Except as set forth in the immediately
subsequent sentence, after the Closing, the sole and exclusive remedy for any
and all claims, Losses or other matters arising under, out of, or related to
this Agreement or the transactions contemplated hereby shall be the rights of
indemnification set forth in this Article IX only and no Person will have any
other entitlement, remedy or recourse, whether in contract, tort, strict
liability, equitable remedy or otherwise, it being agreed that all of such other
remedies, entitlements and recourse are expressly waived and released by the
Parties to the fullest extent permitted by Law. The foregoing sentence, however,
will not operate to interfere with or impede the operation of the covenants and
agreements contained herein that contemplate performance following the Closing,
or any Party’s right to equitable remedies (including specific performance or
injunctive relief) pursuant to Section 11.09 in respect of any such covenants or
agreements.
ARTICLE X    

TERMINATION
SECTION 10.01.    Termination. This Agreement may be terminated:
(l)    by the mutual written consent of Seller and Buyer;
(m)    by Seller or Buyer if (A) any of the conditions in Section 8.03 (which
conditions, for the avoidance of doubt, do not include receipt of the AIC
Approval) is not satisfied or waived as of 5:00 p.m. (Beijing Time) on the
Sunset Date or (B) any consent or approval required under Section 8.03 is not
granted on terms acceptable to Buyer or Seller (each acting reasonably) as of
5:00 p.m. (Beijing Time) on the Sunset Date, provided, that, for the avoidance
of doubt, this clause (B) shall in no event be deemed to limit any of the
Parties’ respective commitments or obligations under Sections 6.02(b), 6.05 and
6.08 to use best efforts (to the extent set forth in such Sections) or
commercially reasonable efforts (in the case of Section 6.08(c)) to obtain the
consents and approvals described therein;
(n)    by Seller or Buyer in the event that at or before the Closing, any
Governmental Authority shall have issued an Order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting or rendering
illegal the transactions contemplated by this Agreement (including any of the
Ancillary Agreements) and such Order, decree, ruling or other action shall have
become final and non-appealable;
(o)    by Buyer prior to the Closing, by written notice to Seller from Buyer if:
(i)
there is any material breach of any representation, warranty, covenant or
agreement on the part of Seller set forth in this


46




SV\1617695.10

--------------------------------------------------------------------------------




Agreement, such that the conditions specified in Sections 8.01(a) or 8.01(b)
would not be satisfied at the Closing (a “Terminating Seller Breach”), except
that, for a period of up to thirty (30) days after receipt by Seller of notice
from Buyer of such breach (the “Seller Cure Period”), such termination shall not
be effective, and such termination shall become effective only if the
Terminating Seller Breach is not cured within the Seller Cure Period; provided
that this right of termination shall not be available to Buyer if Buyer is in
material breach of any of its representations, warranties, covenants or
agreements contained in this Agreement; or
(ii)
(A) any of the conditions set forth in Section 8.01(d) (which conditions, for
the avoidance of doubt, do not include receipt of the AIC Approval) is not
satisfied or waived as of 5:00 p.m. (Beijing Time) on the Sunset Date or (B) any
consent or approval required under Section 8.01(d) is not granted on terms
acceptable to Buyer (acting reasonably) as of 5:00 p.m. (Beijing Time) on the
Sunset Date, provided, that, for the avoidance of doubt, this clause (B) shall
in no event be deemed to limit any of the Parties’ respective commitments or
obligations under Section 6.07 to use best efforts to obtain the consents and
approvals described therein; provided further, however, that the right of
termination in this Section 10.01(d)(ii) shall not be available to Buyer if
Buyer’s failure to comply with its obligations under this Agreement has solely
caused the failure of the Closing to occur; or

(p)    by Seller prior to the Closing, by written notice to Buyer from Seller
if:
(i)
there is any material breach of any representation, warranty, covenant or
agreement on the part of Buyer set forth in this Agreement, such that the
conditions specified in Sections 8.02(a) or 8.02(b) would not be satisfied at
the Closing (a “Terminating Buyer Breach”), except that, for a period of up to
thirty (30) days after receipt by Buyer of notice from Seller of such breach
(the “Buyer Cure Period”), such termination shall not be effective and such
termination shall become effective only if the Terminating Buyer Breach is not
cured within the Buyer Cure Period; provided that this right of termination
shall not be available to the Seller if Seller is in material breach of any of
its representations, warranties,

SECTION 10.02.    Effect of Termination. Each Party's right of termination under
Section 10.01 is in addition to any other right it may have under this Agreement
or otherwise.

47




SV\1617695.10

--------------------------------------------------------------------------------




In the event of termination of this Agreement as provided in Section 10.01, this
Agreement shall forthwith become void and be of no further force or effect and
there shall be no Liability on the part of either Party except: (a) as set forth
in Section 11.10; (b) that nothing herein shall relieve any Party from Liability
for any willful material breach of this Agreement occurring prior to
termination; and (c) this Article X will survive the termination of this
Agreement and will remain in full force and effect.
ARTICLE XI    

GENERAL PROVISIONS
SECTION 11.01.    Notices. All notices, consents, waivers and other
communications under this Agreement must be in writing and shall be deemed to
have been duly given when: (a) delivered by hand, (b) sent by facsimile or email
(with written confirmation of receipt in the case of telecopy and, in the case
of email, so long as the sender thereof has not received an automatic
notification from the recipient’s email server indicating that the recipient has
not received the email), (c) received by the addressee, if sent by a delivery
service (prepaid, receipt requested) or (d) received by the addressee, if sent
by registered or certified mail (postage prepaid, return receipt requested), in
each case to the appropriate addresses, representative (if applicable) and
facsimile numbers or email addresses set forth below:

48




SV\1617695.10

--------------------------------------------------------------------------------




 
 
(a)
if to Buyer:
 
Nantong Fujitsu Microelectronics Co., Ltd.
 
288 Chongchuan Road
Nantong, Jiangsu
China 226006
Facsimile: 0513 85058929
Email: jiang.shu@fujitsu-nt.com / ji.yj@fujitsu-nt.com
 
Attention: Shu Jiang / Yujuan Ji
 
 
 
with a copy to (which shall not constitute notice):
 
 
 
King & Wood Mallesons
 
Facsimile: 86 10 5878 5577 / 86 20 3891 2082
Email: xiongjin@cn.kwm.com / mohaibo@cn.kwm.com
 
Attention: Jin Xiong / Haibo Mo
 
 
 
 
(b)
if to Seller:
 
Advanced Micro Devices, Inc.
1 AMD Place
Sunnyvale, CA 94088 USA
 
Attention: Harry Wolin, Senior Vice President and General Counsel
Facsimile: 1.512.602.1252
Email: harry.wolin@amd.com
 
 
 
 
 
with a copy to (which shall not constitute notice):
 
 
 
Latham & Watkins
140 Scott Drive
Menlo Park, CA 94025
 
Attention: Tad Freese
Facsimile: 1.650.463.2600
Email: tad.freese@lw.com
 
 

SECTION 11.02.    Public Announcements. No Party shall make, or cause to be
made, any press release or public announcement in respect of the negotiations of
the Parties or the subject matter or provisions of this Agreement, the Ancillary
Agreements or the transactions contemplated hereby or thereby or otherwise
communicate with any news media without the prior written consent of the other
Party unless otherwise required by Law or applicable stock exchange regulation,
and the Parties shall cooperate as to the timing and contents of any such press
release, public announcement or communication.

49




SV\1617695.10

--------------------------------------------------------------------------------




SECTION 11.03.    Illegality and Severability. If application of any one or more
of the provisions of this Agreement shall be unlawful under applicable Law and
regulations, then the Parties will attempt in good faith to make such
alternative arrangements as may be legally permissible and which carry out as
nearly as practicable the terms of this Agreement. Should any portion of this
Agreement be deemed unenforceable by a court of competent jurisdiction, the
remaining portion hereof shall remain unaffected and be interpreted as if such
unenforceable portions were initially deleted.
SECTION 11.04.    Entire Agreement; Amendment; Waiver.
(d)    This Agreement, the Confidentiality Agreement, the Ancillary Agreements
and any other agreements contemplated hereby or thereby among Buyer and Seller,
constitute (along with the Disclosure Schedule, the exhibits, and the other
documents to be delivered pursuant to this Agreement) the entire agreement among
the Parties with respect to the subject matter hereof and supersede all prior
agreements, understandings and negotiations, both written and oral, between or
among the parties with respect to the subject matter hereof or thereof.  No
representation, inducement, promise, understanding, condition or warranty not
set forth in this Agreement, the Confidentiality Agreement or the Ancillary
Agreements has been made or relied upon by any Party. 
(e)    Any provision of this Agreement may be amended or waived if such
amendment or waiver is in writing and approved by (i) in the case of a waiver,
the Party waiving a right and (ii) in the case of an amendment, each of the
Parties hereto.
(f)    No failure or delay by any Party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies in this Agreement shall be cumulative and not exclusive of any rights
or remedies provided by Law.
SECTION 11.05.    Assignment. This Agreement may not be assigned by operation of
law or otherwise without the express written consent of each Party (which
consent may be granted or withheld in the sole discretion of such Party) and any
such assignment or attempted assignment without such consent shall be void. In
the event of a permitted assignment hereof, any such assignor shall remain
jointly and severally liable for its obligations and the obligations of its
permitted assignee. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective permitted successors and assigns.
SECTION 11.06.    Disclosure Schedule. Unless the context otherwise requires,
all capitalized terms used in the Disclosure Schedule shall have the respective
meanings assigned in this Agreement. No reference to or disclosure of any item
or other matter in the Disclosure Schedule shall be construed as an admission or
indication that such item or other matter is material or that such item or other
matter is required to be referred to or disclosed in the Disclosure Schedule. No
disclosure in the Disclosure Schedule relating to any possible breach or
violation of any agreement or Law shall be construed as an admission

50




SV\1617695.10

--------------------------------------------------------------------------------




or indication that any such breach or violation exists or has actually occurred.
The inclusion of any information in the Disclosure Schedule shall not be deemed
to be an admission or acknowledgment by Seller, in and of itself, that such
information is material to, or outside the ordinary course of, its business or
required to be disclosed on the Disclosure Schedule. The Disclosure Schedule
identifies items of disclosure with respect to a particular Schedule of the
Disclosure Schedule by reference to the corresponding section of this Agreement,
provided, however, that each disclosure in the Disclosure Schedule shall be
deemed to qualify all other sections of this Agreement, notwithstanding the lack
of a specific cross-reference or a different cross-reference, in each case to
the extent the relevance of such disclosure to any such other section is
reasonably apparent on the face of such disclosure. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the Disclosure Schedule (other than an exception expressly set forth as such in
the Disclosure Schedule with respect to a specifically identified representation
or warranty), the statements in the body of this Agreement will control.
SECTION 11.07.    Third Party Beneficiaries. Except for the provisions of
Article IX relating to Indemnified Parties, this Agreement shall be binding upon
and inure solely to the benefit of the Parties and their respective successors
and permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.
SECTION 11.08.    Governing Law; Dispute Resolution.
(a)    This Agreement and the rights and duties of the Parties hereto shall be
construed in accordance with and governed by the Laws of Hong Kong.
(b)    All disputes arising out of or in connection with this Agreement shall be
finally settled under Hong Kong International Arbitration Centre Administered
Arbitration Rules of the Hong Kong International Arbitration Centre (the
“Rules”) by three arbitrators appointed in accordance with the Rules. The place
of arbitration shall be Hong Kong. The languages of arbitration shall be English
and Chinese, which shall be given equal effect. The arbitrators shall render
their award within six months after the constitution of the tribunal, unless the
tribunal determines that the interest of justice requires that such limit be
extended. The arbitrators shall award only such damages as are permitted to be
awarded pursuant to this Agreement. Except as set forth below, the arbitral
award shall be final, binding and incontestable and judgment thereon may be
entered in any court of competent jurisdiction. The parties hereby expressly
agree that sections 5, 6 and 7 of Schedule 2 to the Arbitration Ordinance
(Chapter 609 of the Laws of Hong Kong) are to apply. Nothing in this Agreement
shall prevent either party from seeking provisional measures (including
preliminary injunctive relief) from any court of competent jurisdiction, and any
such request shall not be deemed incompatible with the agreement to arbitrate or
a waiver of the right to arbitrate. The parties undertake to keep confidential
all awards in their arbitration, together with all materials in the proceedings
created for the purpose of the arbitration and all other documents produced by
the other party in the proceedings not otherwise in the public domain, save and
to the extent that disclosure may be required of a party by legal duty, to
protect or pursue

51




SV\1617695.10

--------------------------------------------------------------------------------




a legal right or to enforce or challenge an award in legal proceedings before a
court or other judicial authority.
(c)    EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING AND/OR TO ENFORCE AN AWARD PURSUANT TO SECTIONS 11.08(B) OR
11.09 OR TO DEFEND ANY RIGHT, POWER, OR REMEDY UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR UNDER OR IN CONNECTION WITH ANY AMENDMENT, INSTRUMENT, DOCUMENT, OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS
AGREEMENT. THE TERMS AND PROVISIONS OF THIS SECTION CONSTITUTE A MATERIAL
INDUCEMENT FOR THE PARTIES ENTERING INTO THIS AGREEMENT.
SECTION 11.09.    Specific Performance. Each Party acknowledges that any breach
of this Agreement by the other Party will result in irreparable and continuing
damage to the non-breaching Party for which there will be no adequate remedy at
law and that, in the event of any such breach, the non-breaching Party shall be
entitled to an arbitrator’s award pursuant to Section 11.08(b) granting
injunctive relief (including specific performance), or otherwise a grant of
injunctive relief (including specific performance) from a court of competent
jurisdiction to enforce any provisional measures (including any preliminary
relief) contemplated by, or any award obtained pursuant to Section 11.08(b), and
to such further and other relief to enforce any such award or preliminary relief
as may be necessary and proper to ensure compliance by the breaching Party with
this Agreement, and the Parties consent to the entry of such award or relief,
without necessity of posting bond or other security (any requirements therefor
being expressly waived).  The Parties acknowledge that the provisions of this
Section 11.09 are reasonably necessary and commensurate with the need to protect
the Parties against irreparable harm and to protect their legitimate business
interests.
SECTION 11.10.    Expenses.
All expenses incurred in connection with this Agreement and the transactions
contemplated by this Agreement shall be paid by the Party incurring such
expenses, whether or not the transactions contemplated by this Agreement are
consummated.
SECTION 11.11.    Counterparts; Effectiveness.
This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and to this
Agreement were upon the same instrument. This Agreement shall become effective
when each party to this Agreement shall have received a counterpart hereof
signed by the other party to this Agreement. This Agreement may be executed and
delivered by facsimile or email transmission of a file in “.pdf” or similar
format and upon such delivery, each signature shall be deemed to have the same
effect as if the original signature had been delivered to the other parties.

52




SV\1617695.10

--------------------------------------------------------------------------------




SECTION 11.12.    Language.
This Agreement is in Chinese and English and both versions shall be of equal
force and effect. The Parties acknowledge and agree to first execute the English
version of this Agreement, and Seller agrees to obtain the Chinese versions of
this Agreement and the Ancillary Agreements, at Seller’s sole cost and expense,
to the reasonable satisfaction of Buyer that such version is a correct and
accurate translation within 60 days after the date on which the Parties executes
the English version of this Agreement.
[Signature page follows.]


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.
ADVANCED MICRO DEVICES, INC.
By:                        
Name:
Title:

53




SV\1617695.10

--------------------------------------------------------------------------------






NANTONG FUJITSU MICROELECTRONICS CO., LTD.


By:                        
Name:
Title:





[Signature Page to Equity Interest Purchase Agreement]



--------------------------------------------------------------------------------




APPENDIX A
Certain Defined Terms. For purposes of this Agreement:
“Accounts Date” means September 30, 2015.
“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.
“Actual Net Debt Amount” means the difference between (a) Closing Debt, minus
(b) Closing Cash. For the avoidance of doubt, the Actual Net Debt Amount may be
a negative number.
“Actual Working Capital Amount” means as of 12:01 a.m. Hong Kong time on the
Closing Date, (a) the consolidated current assets of the Target Companies (taken
as a whole) as of such time (excluding Closing Cash), minus (b) the consolidated
current liabilities of the Target Companies (taken as a whole) as of such time
(excluding Closing Debt), in each case, calculated in accordance with the
practices, principles and methodologies set forth in Schedule 2.08 of the
Disclosure Schedule, and otherwise in accordance with GAAP consistently applied
in accordance with the Target Companies’ past practice.
“Actual Working Capital Adjustment Amount” means the difference between (a) the
Actual Working Capital Amount, minus (b) the Target Working Capital Amount. For
the Avoidance of doubt, the Actual Working Capital Adjustment Amount may be a
negative number.
“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such first specified Person.
“Affiliate Transaction” has the meaning specified in Section 3.22.
“Agreement” has the meaning specified in the preamble hereto.
“AIC Approval” has the meaning specified in Section 2.03(b)(i).
“Ancillary Agreements” means the Chinese Target Company IP License Agreement,
the Malaysian Target Company IP License Agreement, the Chinese Target Company
Joint Venture Contract, the Malaysian Target Company Shareholders’ Agreement,
the Chinese Target Company Trademark License Agreement, the Malaysian Target
Company Trademark License Agreement, the Chinese Target Company Transition
Services Agreement, the Malaysian Target Company Transition Services Agreement,
the Chinese Target Company Manufacturing Services Agreement, the Malaysian
Target Company Manufacturing Services Agreement, the Chinese Target Company
Letter Agreement, the Malaysian Target Company Letter Agreement, the Local China
Transfer Agreement and the Export Control Memorandum of Understanding.

A-1


SV\1617695.10

--------------------------------------------------------------------------------




“Antitrust Authorities” means the Antitrust Bureau of the Ministry of Commerce
of China or the antitrust or competition law authorities of any other
jurisdiction (whether United States, foreign or multinational).
“Antitrust Information or Document Request” means any request or demand for the
production, delivery or disclosure of documents or other evidence, or any
request or demand for the production of witnesses for interviews or depositions
or other oral or written testimony, by any Antitrust Authorities relating to the
transactions contemplated hereby or by any third party challenging the
transactions contemplated hereby.
“Antitrust Laws” means any laws, statutes, rules, regulations, orders, decrees,
administrative or judicial doctrines or other Laws of any jurisdiction that are
designed to prohibit, restrict, regulate or require prior notice to and/or
approval by public authorities of actions that have the purpose or effect of
monopolization, restraint of trade, or that have or would have the effect of
lessening competition substantially.
“Audited Financial Statements” has the meaning specified in Section 3.06.
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the city of New
York, Hong Kong, Beijing, and Kuala Lumpur.
“Buyer” has the meaning specified in the preamble hereto.
“Buyer Bring Down Certificate” has the meaning specified in Section 8.02(c).
“Buyer Closing Deliverables” has the meaning specified in Section 2.03(b).
“Buyer Cure Period” has the meaning specified in Section 10.01(e)(i).
“Buyer Indemnified Party” has the meaning specified in Section 9.02.
“Chinese HoldCo” has the meaning specified in the recitals hereto.
“Chinese Target Company” has the meaning specified in the recitals hereto.
“Chinese Target Company IP License Agreement” means the Chinese Target Company
IP License Agreement, substantially in the form of Exhibit A-1 hereto.
“Chinese Target Company Manufacturing Services Agreement” means the Chinese
Target Company Manufacturing Services Agreement, substantially in the form of
Exhibit B-1 hereto.
“Chinese Target Company Joint Venture Contract” means the Chinese Target Company
Joint Venture Contract, substantially in the form of Exhibit C-1 hereto.
“Chinese Target Company Letter Agreement” means the Chinese Target Company
Letter Agreement, substantially in the form of Exhibit H-1 hereto.

A-2


SV\1617695.10

--------------------------------------------------------------------------------




“Chinese Target Company Trademark License Agreement” means the Chinese Target
Company Trademark License Agreement, substantially in the form of Exhibit D-1
hereto.
“Chinese Target Company Transition Services Agreement” means the Chinese Target
Company Transition Services Agreement, substantially in the form of Exhibit E-1
hereto.
“Claim Notice” has the meaning specified in Section 9.06(b).
“Closing” has the meaning specified in Section 2.02.
“Closing Cash” means, as of 12:01 a.m. Hong Kong time on the Closing Date, all
consolidated cash and cash equivalents of the Target Companies (taken as a
whole), including marketable securities, any cash collateral supporting bonds,
licenses or other similar instruments and any deposits (whether held in deposit
pursuant to any contractual obligation or otherwise), in each case, as of such
time.
“Closing Debt” means, as of 12:01 a.m. Hong Kong time on the Closing Date, all
indebtedness of the Target Companies (taken as a whole) for borrowed money,
together with accrued and unpaid interest thereon, required to be reflected as
indebtedness on a consolidated balance sheet of the Target Companies as of such
time; provided, and, that Closing Debt shall include (a) undrawn letters of
credit and reimbursement obligations in respect of undrawn letters of credit and
(b) any liabilities related to inter-company debt owed by any Target Company on
the one hand, in favor of Target Company’s Affiliates on the other hand, minus
any liabilities related to inter-company debt owed by one or more of the Target
Company’s Affiliates (including Seller and its Affiliates) on the one hand, in
favor of any Target Company on the other hand.
“Closing Date” has the meaning specified in Section 2.02.
“Completion Accounts” has the meaning specified in Section 2.08(a).
“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
as of December 16, 2014 and as amended on July 26, 2015, between Seller and
Nantong Fujitsu Microelectronics Co., Ltd.
“Continuing Employee” means each employee who continues in the employ of any
Target Company following the Closing Date, and any employees of a Target Company
Affiliate prior to the Closing Date who will be employed by a Target Company as
of the Closing Date.
“Contract” means any legally binding written contract, agreement, subcontract,
lease, license or other arrangement or understanding.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by Contract, as trustee or executor
or otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

A-3


SV\1617695.10

--------------------------------------------------------------------------------




“Copyrights” means copyrights in works of authorship of any type, including
Software, registrations and applications for registration thereof throughout the
world, and all similar rights therein provided by international treaties and
conventions.
“Determination Date” means the fifth (5th) Business Day after the date on which
the Completion Accounts, the Actual Net Debt Amount, the Actual Working Capital
Amount and the Actual Working Capital Adjustment Amount become final and binding
on Seller and Buyer pursuant to Section 2.08(c) or 2.09(e), as applicable.
“Disclosing Party” has the meaning specified in Section 7.02(b).
“Disclosure Schedule” means the Disclosure Schedule, dated as of the date
hereof, delivered by Seller to Buyer upon the execution of this Agreement.
“Disputed Matters” has the meaning specified in Section 2.08(d).
“Dispute Notice” has the meaning specified in Section 2.08(d).
“Environment” means surface waters, ground waters, soil, subsurface strata and
ambient air.
“Environmental Law” means any Law of any applicable jurisdiction, now or
hereafter in effect and as amended, and any judicial or administrative
interpretation thereof, including any Governmental Order, relating to the
Environment, health, safety, natural resources or Hazardous Materials.
“Equity Interests” has the meaning specified in the recitals hereto.
“Equity Purchase” has the meaning specified in the recitals hereto.
“Estimated Purchase Price” means the Headline Amount, minus eighty five percent
(85%) of the Estimated Net Debt Amount, plus eighty five percent (85%) of the
Estimated Working Capital Adjustment Amount.
“Estimated Net Debt Amount” has the meaning specified in Section 2.05.
“Estimated Working Capital Amount” has the meaning specified in Section 2.05.
“Estimated Working Capital Adjustment Amount” has the meaning specified in
Section 2.05.
“Export Control Approvals” has the meaning specified in Section 6.02(b).
“Export Control Laws” means all applicable export control and trade sanctions
laws in any foreign, federal, state or local jurisdiction, in each case, as they
may be amended from time to time, including any laws relating to any Sanctions
or relating to any Sanctioned Entity or Sanctioned Person.

A-4


SV\1617695.10

--------------------------------------------------------------------------------




“Export Control Memorandum of Understanding” means the Export Control Memorandum
of Understanding, substantially in the form of Exhibit G hereto.
“Final Objection Date” has the meaning specified in Section 2.08(c).
“Fabtronic Consent” has the meaning specified in Section 6.09.
“Financial Statements” has the meaning specified in Section 3.06.
“Fundamental Buyer Representations” means the representations and warranties of
Buyer contained in Section 5.01 (Organization of Buyer), Section 5.02 (Due
Authorization), Section 5.06 (Financial Ability) and Section 5.07 (Brokers’
Fees).
“Fundamental Seller Representations” means the representations and warranties of
Seller contained in Section 3.01 (Organization of the Target Companies), Section
3.02 (Due Authorization), Section 3.05 (Capitalization of the Target Companies),
Section 3.15 (Brokers’ Fees), Section 4.01 (Organization of Seller), Section
4.02 (Due Authorization), Section 4.03 (Title to Equity Interests) and Section
4.07 (Brokers’ Fees).
“GAAP” means, with respect to any Person, generally accepted accounting
principles and practices of the jurisdiction in which the financial statements
of such Person have been prepared (as permitted by such jurisdiction), in effect
from time to time applied consistently throughout the periods involved.
“Governmental Authority” means any (a) federal, national, supranational, foreign
(i.e., non-U.S.), state, provincial, local, or similar government or political
subdivision thereof, (b) governmental, regulatory or administrative authority,
agency or commission, including any corporation chartered, owned or funded by
any government or political subdivision thereof for the purposes of funding or
subsidizing economic development, (c) court, tribunal, or judicial or arbitral
body, or (d) tax or revenue authority.
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
“Hazardous Activity” means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about, or from the
Facilities or any part thereof into the Environment.
“Hazardous Materials” means (a) petroleum and petroleum products, radioactive
materials, asbestos-containing materials, urea formaldehyde foam insulation,
toxic mold, transformers or other equipment that contain polychlorinated
biphenyls and radon gas and, (b) any other chemicals, materials or substances
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “hazardous materials,” “extremely hazardous wastes,” “restricted

A-5


SV\1617695.10

--------------------------------------------------------------------------------




hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar import, under any applicable Environmental
Law.
“Headline Amount” means Three Hundred Seventy Million Six Hundred Thousand
Dollars ($370,600,000.00).
“Incoming Directors” mean the individuals to be appointed as the director to
each relevant Target Company on Closing, in accordance with the Malaysian Target
Company Shareholders’ Agreement and the Chinese Target Company Joint Venture
Contract, as applicable.
“Indemnified Party” means a Buyer Indemnified Party or a Seller Indemnified
Party, as applicable.
“Indemnifying Party” means Seller pursuant to Section 9.02 or Buyer pursuant to
Section 9.03.
“Independent Accountant” has the meaning specified in Section 2.09(c).
“Interim Financial Statements” has the meaning specified in Section 3.06.
“Intellectual Property” means the rights in and to all (a) patents and patent
applications (and any patents that issue as a result of those patent
applications), including all divisions, substitutions, continuations,
continuation-in-part applications, and counterparts, renewals, reissues,
re-examinations and extensions thereof; (b) works of authorship and any creative
content, data, or materials, including Copyrights and mask work rights; and (c)
trade secrets.
“Knowledge” means the “Knowledge” of a particular fact or other matter that an
individual will be deemed to have if (a) such individual is actually aware of
such fact or other matter; or (b) a prudent individual would reasonably be
expected to discover or otherwise become aware of such fact or other matter in
the course of conducting a reasonably comprehensive investigation concerning the
existence of such fact or other matter.
“Law” means any applicable federal, state, local, municipal, foreign,
international law, rule, regulation, statute, treaty, constitution, ordinance,
order, judgment or decree of a Governmental Authority that has the force of law.
“Leased Real Property” means all real property leased by the Target Companies,
the lease of which may not be terminated by any such Target Company at will or
by giving notice of 90 days or less, without cost or penalty and provides for
annual base rental payments (exclusive of additional rent, common area
maintenance charges, real estate taxes and other fees) in excess of $250,000.
“Liabilities” means any and all debts, liabilities and obligations of any kind
or nature, whether accrued or fixed, absolute or contingent, matured or
unmatured or determined or determinable.

A-6


SV\1617695.10

--------------------------------------------------------------------------------




“Lien” means any mortgage, deed of trust, pledge, hypothecation, encumbrance,
security interest or other lien of any kind.
“Listing Rules” means the rules and regulations governing listed companies’
actions promulgated by China Securities Regulatory Commission and the stock
exchanges, including but not limited to Measures for the Administration of
Material Asset Reorganization of Listed Companies (上市公司重大资产重组管理办法), promulgated
by China Securities Regulation Commission on October 23, 2014 and effective as
of November 23, 2014.
“Local China Transfer Agreement” means the Local China Transfer Agreement,
substantially in the form of Exhibit F hereto.
“Losses” means any and all Liabilities, losses, damages, claims, costs and
expenses (including reasonable attorneys’ and consultants’ fees and expenses),
interest, awards, judgments and penalties actually suffered or incurred by any
Seller Indemnified Party or Buyer Indemnified Party (including in any Action
brought or otherwise initiated by any of them).
“Malaysian Extension” has the meaning specified in Section 6.08.
“Malaysian HoldCo” has the meaning specified in the recitals hereto.
“Malaysian Target Company” has the meaning specified in the recitals hereto.
“Malaysian Target Company IP License Agreement” means the Malaysian Target
Company IP License Agreement, substantially in the form of Exhibit A-2 hereto.
“Malaysian Target Company Letter Agreement” means the Malaysian Target Company
Letter Agreement, substantially in the form of Exhibit H-2 hereto.
“Malaysian Target Company Manufacturing Services Agreement” means the Malaysian
Target Company Manufacturing Services Agreement, substantially in the form of
Exhibit B-2 hereto.
“Malaysian Target Company Shareholders’ Agreement” means the Malaysian Target
Company Shareholders’ Agreement, substantially in the form of Exhibit C-2
hereto.
“Malaysian Target Company Trademark License Agreement” means the Malaysian
Target Company Trademark License Agreement, substantially in the form of Exhibit
D-2 hereto.
“Malaysian Target Company Transition Services Agreement” means the Malaysian
Target Company Transition Services Agreement, substantially in the form of
Exhibit E-2 hereto.
“MAR Approval” have the meanings specified in Section 6.07(a).
“Material Adverse Effect” means any result, occurrence, fact, change, event or
effect that has, or would reasonably be expected to have, a material adverse
effect on the business, condition (financial or other) or, results of operations
of the Target Companies (taken as a whole), or Seller’s

A-7


SV\1617695.10

--------------------------------------------------------------------------------




ability to consummate the transaction contemplated hereby; provided, however,
that in no event would any of the following (or the effect of any of the
following), alone or in combination, be deemed to constitute, or be taken into
account in determining whether there has been or will be, a “Material Adverse
Effect”: (a) any change in Law, regulatory policies, accounting standards or
principles (including GAAP) or any guidance relating thereto or interpretation
thereof, (b) any change in interest rates or economic, political, business or
financial market conditions generally (including any changes in credit,
financial, commodities, securities or banking markets), (c) any change generally
affecting any of the industries in which the Target Companies operate or the
economy as a whole, (d) the announcement or the execution of this Agreement, the
pendency or consummation of the Equity Purchase or the performance of this
Agreement, including losses or threatened losses of employees, customers,
vendors, distributors or others having relationships with the Target Companies,
(e) the compliance with the terms of this Agreement or any action taken or not
taken at the request or with the consent of Buyer or any of its Affiliates or as
otherwise required or contemplated by this Agreement, (f) any natural disaster,
(g) any acts of terrorism, sabotage, war, the outbreak or escalation of
hostilities, weather conditions, change in geopolitical conditions or other
force majeure events or (h) any failure of the Target Companies to meet any
projections or forecasts.
“MIDA” has the meaning specified in the definition of Pioneer Tax Incentive.
“MITI Approval” means written approval issued by Ministry of International Trade
and Industry, Malaysia for the transfer of Equity Interests of the Malaysian
Target Company, and the execution of the relevant Ancillary Agreements by the
Malaysian Target Company.
“MOFCOM” has the meaning specified in Section 6.07(a).
“NDRC” has the meaning specified in Section 6.07(a).
“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any arbitrator.
“Ordinary Course of Business” means an action taken by a Person will be deemed
to have been taken in the “Ordinary Course of Business” only if (a) such action
is consistent with the past practices of such Person and is taken in the
ordinary course of the normal day-to-day operations of such Person; and (b) such
action is similar in nature and magnitude to actions customarily taken in the
ordinary course of the normal day-to-day operations of other Persons that are in
the same line of business as such Person.
“Organizational Documents” means: (a) the articles, memorandum, constitutions,
bylaws, and certificate of incorporation (or its equivalent under the applicable
law) of a corporation; (b) the certificate of formation and limited liability
company agreement, operating agreement, or like agreement (or its equivalent
under the applicable law) of a limited liability company; (c) the partnership
agreement and any statement of partnership (or its equivalent under the
applicable law) of a general partnership; (d) the limited partnership agreement
and the certificate of limited partnership (or its equivalent under the
applicable law) of a limited partnership; (e) any charter or

A-8


SV\1617695.10

--------------------------------------------------------------------------------




agreement or similar document adopted or filed in connection with the creation,
formation, or organization of a Person; and (f) any amendment to or restatement
of any of the foregoing.
“Outbound Investment Filing and Registration” has the meaning specified in
Section 6.07(a).
“Outbound Rules” means a series of laws and regulations governing PRC entities’
outbound activities promulgated by PRC Governmental Authority, including but not
limited to Measures for the Administration of Approval and Filling of Overseas
Investment Projects 境外投资项目核准和备案管理办法), Promulgated by the National Development &
Reform Commission on April 8, 2014 and effective as of May 8, 2014;
Administrative Measures for Outbound Investment(境外投资管理办法), Promulgated by the
Ministry of Commerce on June 9, 2014 and effective as of June 10, 2014; Notice
of the Capital Account Management Department under the State Administration of
Foreign Exchange Regarding Issues Related to Carrying Out the Work on Foreign
Exchange Registration for Outbound Investments Properly
(国家外汇管理局资本项目管理司关于做好境外投资项目外汇登记工作有关问题的通知), Promulgated by the State Administration
of Foreign Exchange on April 7, 2011 and effective as of April 7, 2011; and
Notice of the State Administration of Foreign Exchange on Further Simplifying
and Improving the Policies of Foreign Exchange Administration Applicable to
Direct Investment (国家外汇管理局关于进一步简化和改进直接投资外汇管理政策的通知) Promulgated by the State
Administration of Foreign Exchange on February 13, 2015 and effective as of
February 13, 2015.
“Owned Real Property” means all real property owned by any Target Company.
“Pioneer Tax Incentive” means the tax incentive granted by the Malaysian
Investment Development Authority (“MIDA”) by letter dated May 31, 2013 together
with all amendments approved by MIDA.
“Party” or “Parties” have the meanings specified in the preamble hereto.
“Permitted Liens” means (a) mechanics, materialmen’s and similar Liens with
respect to any amounts not yet due and payable or which are being contested in
good faith, (b) Liens for Taxes not yet due and payable or which are being
contested in good faith, (c) Liens securing rental payments under capital lease
agreements, (d) Liens on real property (including easements, covenants, rights
of way and similar restrictions of record) that (i) are matters of record, (ii)
would be disclosed by a current, accurate survey or physical inspection of such
real property or (iii) do not materially interfere with the present uses of such
real property, (e) to the extent terminated in connection with the Closing,
Liens securing payment, or any other obligations, of the Target Companies, (f)
Liens constituting a lease, sublease or occupancy agreement that gives any third
party any right to occupy any real property, (g) other Liens arising in the
Ordinary Course of Business and not incurred in connection with the borrowing of
money and (h) Liens referred to in the Financial Statements.
“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, governmental agency or instrumentality or other entity of any kind.

A-9


SV\1617695.10

--------------------------------------------------------------------------------




“Potential Contributor” has the meaning specified in Section 9.05(g).
“PRC” means the People’s Republic of China.
“Purchase Price” has the meaning set forth in Section 2.04(a).
“Purchased Equity” has the meaning specified in the recitals hereto.
“Receiving Party” has the meaning specified in Section 7.02(b).
“Records” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium.
“Regulatory Approvals” means the (a) the SIP Approval; (b) the MITI Approval;
(c) to the extent applicable, any requirements of any Antitrust Law; (c) the
Export Control Approvals, if necessary; (d) the MAR Approval; (e) the Outbound
Investment Filing and Registration; and (f) the AIC Approval.
“Response” has the meaning specified in Section 2.09(a).
“Retention Bonuses” has the meaning specified in Section 6.13.
“Retiring Director” means the following individuals to resign as the director to
each relevant Target Company on Closing: (i) in respect of Chinese Target
Company: Devinder Kumar, Darla Smith and Chow-Khong Tan; and (ii) in respect of
the Malaysian Target Company: Peter Huang, Devinder Kumar and SoonEe Neoh.
“Rules” has the meaning specified in Section 11.08(b).
“SAFE” has the meaning specified in Section 6.07(a).
“Sanctioned Entity” means (i) an agency of the government of, (ii) an
organization directly or indirectly owned or controlled by, or (iii) an
individual that acts on behalf of, a country or territory that is subject to, or
the target of, Sanctions, including without limitation, a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time, to the extent that such program administered by
OFAC is applicable to any such agency, organization or person.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time or any other Sanctions-related list maintained by an
applicable governmental authority.
“Sanctions” means any sanctions imposed, administered or enforced from time to
time by any applicable governmental authority, including those administered by
OFAC, the U.S. Department of State, Her Majesty’s Treasury, the United Nations,
the European Union, or any agency

A-10


SV\1617695.10

--------------------------------------------------------------------------------




or subdivision of any of the foregoing, including any regulations, rules, and
executive orders issued in connection therewith.
“Seller” has the meaning specified in the preamble hereto.
“Seller Bring Down Certificate” has the meaning specified in Section 8.01(c).
“Seller Closing Deliverables” has the meaning specified in Section 2.03(a).
“Seller Cure Period” has the meaning specified in Section 10.01(d)(i).
“Seller Indemnified Party” has the meaning specified in Section 9.03.
“Selling HoldCos” has the meaning specified in the recitals hereto.
“SIP” means Suzhou Industrial Park.
“SIP Approval” has the meaning specified in Section 6.08(a).
“Stock Exchange” has the meaning specified in Section 6.07(a).
“Software” means computer software, programs and databases in any form, and all
related documentation, developer notes, comments and annotations. “Target
Companies” has the meaning specified in the recitals hereto.
“Subject Employees” has the meaning specified in Section 6.13.
“Sunset Date” means the 270th date from the date of this Agreement or any other
date as agreed by the Parties in writing.
“Target Companies” has the meaning specified in the recitals hereto.
“Target Company Benefit Plan” has the meaning specified in Section 3.12(a).
“Target Company Registered Intellectual Property” has the meaning specified in
Section 3.19(a).
“Target Company Shareholders’ Agreements” means the Chinese Target Company Joint
Venture Contract and the Malaysian Target Company Shareholders’ Agreement,
collectively.
“Target Working Capital” means $ 76,000,000 (US dollars seventy-six million).
“Tax Returns” means any return, declaration, report, election, claim for refund
or information return or other statement or form filed or required to be filed
with any Tax authority relating to Taxes, including any schedule or attachment
thereto or any amendment thereof.
“Taxes” means any and all taxes, fees, levies, duties, tariffs, imposts, and
other charges of any kind (together with any and all interest, penalties,
additions to tax and additional

A-11


SV\1617695.10

--------------------------------------------------------------------------------




amounts imposed with respect thereto) imposed by any government or taxing
authority, including taxes or other charges on or with respect to income,
franchises, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation, or net worth; taxes or other charges in the nature of
excise, withholding, ad valorem, stamp, transfer, value added, or gains taxes;
license, registration and documentation fees; and customs’ duties, tariffs, and
similar charges.
“Terminating Buyer Breach” has the meaning specified in Section 10.01(e)(i).
“Terminating Seller Breach” has the meaning specified in Section 10.01(d)(i).
“Third Party Claim” has the meaning specified in Section 9.06(b).
“Threshold” has the meaning specified in Section 9.05(a)(ii).





A-12


SV\1617695.10

--------------------------------------------------------------------------------




APPENDIX B
FORM OF RESIGNATION LETTER






Date [●],[●],20[●]






To: The Board of Directors of [●]


[Address]




Ref.: Resignation Letter


Dear Sirs,


I, [FULL NAME], a [NATIONALITY] citizen, bearer of the Identity Card (RG) No.
[●], resident and domiciled at [ADDRESS], hereby, voluntarily, irrevocably,
unconditionally resign, as of the date hereof, from my office as director of
[NAME OF COMPANY], a company organized under the laws of [ ●], at [ADDRESS], to
which I was appointed by means of the [LEGAL ACT UNDER WHICH THE NOMINATION TOOK
PLACE] executed on [DATE] and, consequently, to the powers of attorney granted
in my favour by such company.
I further expressly and irrevocably waive all claims of any kind in respect of,
or arising out, or in connection with any fees, entitlements, salary or
compensation for loss of office or otherwise against the [COMPANY], and confirm
there is no agreement, arrangement or understanding under which the [COMPANY]
has or could have, any obligation to me, in each case, other than pursuant to or
in connection with my employment, including pursuant to the employment agreement
between me and/or [NAME OF COMPANY] with respect to periods prior to the date
hereof, in all cases subject to the applicable terms and conditions of my
employment.






Yours Sincerely,










[FULL NAME]







B-1


SV\1617695.10

--------------------------------------------------------------------------------







B-2


SV\1617695.10